Citation Nr: 0617875	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  94-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder of the legs and feet.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for nonarticular 
rheumatism, fibrositis and fibromyositis.

4.  Entitlement to service connection for ankylosing 
spondylitis.

5.  Entitlement to an initial disability rating in excess of 
10 percent for somatization disorder.

6.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for chronic strain of 
the dorsal segment of the spine, currently evaluated as 10 
percent disabling.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

9.  Entitlement to service connection for residuals of an 
injury to the right ankle, right knee and right thigh, to 
include cartilage damage and tendinitis.

10.  Entitlement to service connection for a low back 
disorder with arthritis.

11.  Entitlement to service connection for an upper back 
disorder and neck spasm.  

12.  Entitlement to service connection for residuals of an 
injury to the right leg and hip with arthritis.  

13.  Entitlement to service connection for an aneurysm of the 
abdominal aorta.  

(An additional 10 issues on appeal are the subject of a 
separate decision being issued simultaneously with this 
decision.)


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 RO rating decision, which denied 
service connection for a psychiatric disorder to include 
anxiety; a circulatory disorder of the legs and feet; 
residuals of an injury to the right ankle, right knee and the 
right thigh, including tendinitis and cartilage damage; a low 
back disorder with arthritis; an upper back condition and 
neck spasm; and residuals of an injury to the right leg and 
hip with arthritis.  The January 1994 decision also found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for residuals of an 
injury to the left shoulder, and denied a rating greater than 
10 percent for chronic strain of the dorsal spine and a 
compensable rating for left knee disability, status post 
meniscectomy.  This case also comes to the Board on appeal 
from a February 1994 RO rating decision, which denied service 
connection for rheumatoid arthritis; nonarticular rheumatism, 
fibrositis and fibromyositis; ankylosing spondylitis; and an 
aneurysm of the abdominal aorta.  

In June 1996, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who is 
responsible for making the final determination in this case.  
A transcript of that hearing has been associated with the 
claims file.  

The case was previously before the Board in March 1997, at 
which time it was remanded for further evidentiary 
development.  The record shows that in accordance with the 
veteran's wishes, and the directives of the Board's remand, 
the RO made specific requests for additional service medical 
records from Balboa Hospital and March Air Force Base, 
neither of which was able to provide any additional pertinent 
medical evidence.

In a March 1998 rating action, the RO assigned a 10 percent 
rating for the service-connected left knee disability, on the 
basis of degenerative arthritis with limitation of motion.  
The veteran continued his appeal for a higher rating.  

In an October 1998 decision, the Board granted service 
connection for somatization disorder, and in an April 2000 
rating decision, the RO effectuated this grant, assigning a 
10 percent rating to this disorder.  As the grant of service 
connection constitutes a complete grant of the benefit sought 
on appeal, the issue of service connection for a psychiatric 
disorder is not presently before the Board.  However, the 
veteran has since filed a timely appeal to the assignment of 
a 10 percent rating for somatization disorder.  

Also as part of the October 1998 decision, the Board denied 
the other claims on appeal.  This decision was subsequently 
vacated and remanded by the United States Court of Appeals 
for Veterans Claims (Court) in an order dated in January 
2001, following the filing of a joint motion for remand by 
the appellant and the Secretary of VA earlier that same 
month.  This motion was filed, and subsequently granted, in 
order to ensure compliance with the Veterans Claims 
Assistance Act of 2000, which became law during the pendency 
of the veteran's appeal before the Court.  

Following further development, the Board again issued a 
decision, as well as a remand, in this case in November 2001.  
Simultaneously, the Board issued a separate decision, which 
denied the veteran's claim for an initial rating in excess of 
10 percent for the service-connected somatization disorder.  
The veteran appealed both of these decisions to the Court, 
and it appears that the Court took jurisdiction over both of 
these Board decisions as a single appeal before it.  In 
December 2002, the Court issued an order granting the 
Appellee's Motion for Remand and to Stay Proceedings of the 
Court, and vacated and remanded those portions of the 
November 2001 Board decisions that were before it.  The Court 
issued this order in order to allow the Board to address and 
remedy a failure to discuss the amended duty to notify under 
the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

It is noted that in its November 2001 decision and remand, 
the Board remanded the veteran's claims as follows:  service 
connection for residuals of an injury to right ankle, right 
knee and right thigh, to include cartilage damage and 
tendinitis; service connection for a low back disorder with 
arthritis; service connection for an upper back condition and 
neck spasm; service connection for residuals of an injury to 
the right leg and hip with arthritis; and service connection 
for an aneurysm of the abdominal aorta.  The Court's order of 
December 2002 did not affect any of the issues remanded to 
the RO by the Board.  

The Board notes that in May 2003 the veteran submitted a 
Motion for Advancement on the Docket pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).  In May 
2003, the undersigned Veterans Law Judge issued a ruling 
denying the veteran's motion, finding that his situation did 
not meet any of the strict criteria set forth by law for 
granting such a motion.  

Following further development, the Board issued a decision 
and remand in August 2003.  The Board's decision involved 10 
issues, which were denied, and the veteran appealed the 
decision to the Court.  The Court, in a March 2004 order, 
vacated that August 2003 Board decision, and remanded the 
case to the Board.  Those issues are the subject of the other 
Board decision issued on this date.  The Board's remand in 
August 2003 involved the following 8 claims:  service 
connection for a circulatory disorder of the legs and feet; 
service connection for rheumatoid arthritis; service 
connection for nonarticular rheumatism, fibrositis and 
fibromyositis; service connection for ankylosing spondylitis; 
an initial rating in excess of 10 percent for somatization 
disorder; a rating in excess of 10 percent for a left knee 
disability; a rating in excess of 10 percent for chronic 
strain of the dorsal spine; and whether new and material 
evidence had been received to reopen the claim for service 
connection for residuals of an injury to the left shoulder.  
As to the remaining 5 issues on appeal at the time of the 
August 2003 Board decision and remand, the RO was still 
obtaining evidence and performing additional adjudication, so 
these issues were not addressed by the Board in August 2003.  

In August 2004, the Board remanded the case to the RO for 
additional development relevant to duties of the VCAA.  This 
remand involved the 8 issues previously remanded by the Board 
in August 2003, as well as the additional issue of service 
connection for residuals of an injury to the right ankle, 
right knee and right thigh, to include cartilage damage and 
tendinitis (this issue had previously been remanded by the 
Board to the RO in November 2001).  A separate Board remand 
in August 2004 addressed the 10 issues that are the subject 
of the other Board decision issued on this date, and as for 
the remaining 4 issues on appeal, the RO was still obtaining 
evidence and performing additional adjudication.  As will be 
discussed in detail below, the Board finds that the duties to 
notify and assist have been fully satisfied in accordance 
with the directives of the August 2004 Board remand, and that 
appellate review of the veteran's claims is now proper.    

The Board notes that the 10 issues on appeal are the subject 
of a separate decision, for the reason that the veteran has 
appointed a private attorney as his representative as to 
those appealed issues.  Those issues are as follows:  
entitlement to service connection for (1) an upper 
gastrointestinal bulb disorder, (2) chronic prostatitis, (3) 
residuals of a bladder injury, (4) flat feet, (5) 
hypertension, (6) rupture and strain of the left testicle, 
(7) residuals of a muscle strain and cartilage injury of the 
stomach, heart and chest, (8) hiatal hernia, (9) left leg and 
groin disability, to include varicose veins, and (10) 
residuals of broken ribs.

The Board also notes that the veteran has since raised 
additional issues, namely those of service connection for a 
defective gall bladder and gall bladder tube, pancreatitis, 
bibasilar interstitial fibrosis of the entire chest, and 
ventral hernia.  These issues have not been adjudicated by 
the RO, and as such they are referred there for its 
appropriate consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is no competent medical evidence indicating that 
the veteran currently suffers from a circulatory disorder of 
the legs and feet.

3.  There is no competent medical evidence indicating that 
the veteran currently suffers from rheumatoid arthritis.

4.  There is no competent medical evidence indicating that 
the veteran currently suffers from nonarticular rheumatism, 
fibrositis and fibromyositis.

5.  There is no competent medical evidence indicating that 
the veteran currently suffers from ankylosing spondylitis.

6.  The veteran's somatization disorder is manifested by mild 
or transient symptoms, such as poor insight, an irritable and 
depressed mood and sleep disturbance, which cause some 
occupational and social impairment, but with normal grooming 
and personal hygiene, judgment, speech and cognitive 
functioning, full orientation to all three spheres, 
appropriate affect, coherent speech, logical thought 
processes, and normal short and long-term memory, and Global 
Assessment of Functioning scores ranging from a low of 64 to 
a high of 75 on recent examinations. 

7.  The veteran's left knee disability is currently 
manifested by no evidence of subluxation or instability, but 
examinations have revealed X-ray evidence of left knee 
arthritis with some limitation of motion (zero degrees of 
extension and 90 degrees of flexion, at worst) that is 
confirmed by objective evidence of painful motion.

8.  The veteran's chronic strain of the dorsal segment of the 
spine is manifested by limited dorsal spine motion, with no 
evidence of vertebral deformity, but with a minimum angle of 
kyphosis of 55 degrees and diffuse tenderness of the 
paravertebral muscles throughout the entire thoracic region 
bilaterally.  

9.  In a February 1988 rating decision, the RO originally 
denied the veteran's claim for service connection for a left 
shoulder disorder; this denial was subsequently confirmed and 
continued by the RO in a rating decision dated in August 
1990.

10.  The evidence received since the RO's August 1990 rating 
decision is not of sufficient significance that is must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a left shoulder 
disorder.

11.  There is no competent evidence indicating that the 
veteran currently suffers from residuals of an injury to the 
right ankle, right knee and right thigh, to include cartilage 
damage and tendinitis, that are etiologically related to his 
period of service.  

12.  There is no competent evidence indicating that the 
veteran currently suffers from a low back disorder with 
arthritis that is etiologically related to his period of 
service.  

13.  There is no competent evidence indicating that the 
veteran currently suffers from an upper back disorder and 
neck spasm that are etiologically related to his period of 
service.  

14.  There is no competent evidence indicating that the 
veteran currently suffers from residuals of an injury to the 
right leg and hip with arthritis that are etiologically 
related to his period of service.  

15.  There is no competent evidence indicating that the 
veteran currently suffers from an aneurysm of the abdominal 
aorta.  


CONCLUSIONS OF LAW

1.  A circulatory disorder of the legs and feet was not due 
to injury or disease incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Rheumatoid arthritis was not due to injury or disease 
incurred in or aggravated by the veteran's military service, 
nor may arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  Nonarticular rheumatism, fibrositis and fibromyositis 
were not due to injury or disease incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  Ankylosing spondylitis was not due to injury or disease 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected somatization 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.132, 
Diagnostic Code 9410 (1996), § 4.130, Diagnostic Code 9421 
(2005).

6.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5257, 5260 (2005); VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23- 97 (July 1, 1997).

7.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected chronic strain of the 
dorsal segment of the spine, prior to September 26, 2003, 
have not been met; the criteria for the assignment of a 20 
percent rating for the chronic strain of the dorsal segment 
of the spine, beginning September 26, 2003, have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (prior to September 26, 2003); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5237 (effective from 
September 26, 2003).

8.  The August 1990 RO rating decision which denied service 
connection for a left shoulder disorder is final.  38 U.S.C. 
§ 4005(c) (1988); 38 U.S.C.A. §§ 3.104, 19.129, 19.192 
(1990). 

9.  The evidence received since the August 1990 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (2001).

10.  Residuals of an injury to the right ankle, right knee 
and right thigh, to include cartilage damage and tendinitis 
were not due to injury or disease incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

11.  A low back disorder with arthritis was not due to injury 
or disease incurred in or aggravated by the veteran's 
military service, nor may arthritis in the low back be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

12.  An upper back disorder and neck spasm were not due to 
injury or disease incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

13.  Residuals of an injury to the right leg and hip with 
arthritis were not due to injury or disease incurred in or 
aggravated by the veteran's military service, nor may 
arthritis in the right leg and hip be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

14.  An aneurysm of the abdominal aorta was not due to injury 
or disease incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.  In terms of the issue of whether new and material 
evidence has been received to reopen his claim for service 
connection for a left shoulder disorder, the Board will 
assume for the purposes of this decision that the 
liberalizing provisions of the VCAA are applicable.  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decisions in January 1994 and 
February 1994, as well as following the RO decision in April 
2000 at which time a 10 percent rating was assigned for 
somatization disorder.  These actions were all prior to the 
enactment of the VCAA.  In any case, as explained herein 
below, such VCAA notice complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  The Board 
finds that the timing of the VCAA notice is not prejudicial 
to the veteran because it was sent prior to the RO's further 
adjudication of the claims in April 2004, March 2005, and 
September 2005 (of which the veteran was provided a copy of 
the supplemental statements of the case at those times) and 
prior to the most recent transfer of the case to the Board 
for appellate consideration.  The veteran was offered ample 
opportunity to present evidence or argument in support of his 
appeal.  Accordingly, the Board will proceed to adjudicate 
these claims.  

In the VCAA notices sent to the veteran in October 2004 (but 
resent to the correct address in January 2005) regarding the 
first nine issues of this appeal (as listed beginning on page 
1), and in September 2005 regarding the last four issues of 
this appeal, the RO advised the veteran of what was required 
to prevail on his claims for service connection, for higher 
ratings, and for reopening previously final decisions, which 
are the subjects of this decision.  The notices also advised 
the veteran of what specifically VA had done and would do to 
assist in each particular claim, and what information and 
evidence he was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that he had to provide 
both identifying information and a signed release for VA to 
obtain private records on his behalf.  The RO enclosed 
multiple VA Forms 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
which the RO advised the veteran to complete and return to 
the RO in order to allow VA to request private medical 
records on his behalf.  He was advised that he needed to 
provide VA with enough information about these records so 
that VA could request them from the agency or person who had 
them.  The RO advised the veteran that if he had no evidence 
to submit or had already informed VA of all medical treatment 
reports, he should so inform VA.  The RO also notified the 
veteran that it would attempt to obtain all evidence that he 
identified as available, but that it was his responsibility 
to ensure that it receive all requested records that were not 
in the possession of a Federal department or agency.  The 
Board also notes that a VCAA notice sent to the veteran in 
November 2002, regarding the last five issues of this appeal, 
also informed him of what was required to prevail on his 
claims for service connection and of what information and 
evidence he was expected to furnish.    

The Board notes that the November 2002 and September 2005 
letters did not specifically request the veteran to provide 
VA with all relevant evidence and argument pertinent to the 
last four issues on appeal.  In any case, the Board deems 
that this particular notice deficiency was essentially cured, 
with no resulting prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Following initial 
adjudication of the veteran's claims in January 1994 and 
February 1994 (of which he was provided copies), the RO 
issued the veteran a statement of the case and supplemental 
statements of the case (SSOC) to include those in April 2004, 
March 2005, and September 2005, and a letter in November 2005 
regarding certification of his appeal to the Board, all which 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  Additional opportunity to respond with evidence or 
information was provided following the Board decisions dated 
in October 1998 and November 2001 (since vacated by the 
Court) and during the course of hearings before an RO hearing 
officer in June 1994 and in February 1995 and before the 
undersigned Veterans Law Judge in June 1996.  In a February 
2005 statement, the veteran was contacted and indicated that 
he had no other evidence or information to submit with 
respect to his appeal.  In a September 2005 letter, the 
veteran stated that there were "no more records to be 
submitted" except for a "complete original separation 
examination of record."  (He alleges that the military 
separation examination report in the file is "fraudulent and 
incomplete.")  The Board finds that the veteran had actual 
knowledge of the need to submit evidence pertinent to his 
claims and that there is no indication that he has additional 
evidence in his possession, not previously submitted, that is 
of the type that should be considered in assessing his 
claims.  

Further, the veteran was provided with copies of the rating 
decisions dated in January 1994, February 1994, and April 
2000, setting forth the general requirements of applicable 
law pertaining to claims for service connection and higher 
ratings, and claims to reopen a previously final decision.  
In the rating decisions, the RO also informed the veteran of 
the reasons for its determinations and the evidence it had 
considered in its adjudication.  The general advisements were 
reiterated in the statement of the case, as well as in the 
supplemental statements of the case to include those issued 
in April 2004, March 2005, and September 2005.  Additionally, 
the statement of the case and supplemental statements of the 
case, along with the Board remand in August 2004 and hearings 
conducted by RO personnel and by the undersigned Veterans Law 
Judge, provided the veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  As such, through these documents, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claims 
decided herein, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at personal hearings before a local 
hearing officer at the RO in June 1994 and February 1995 and 
before the undersigned in June 1996.  Transcripts of those 
hearings have been obtained and associated with the claims 
folder.  

The RO has also obtained copies of the veteran's records, as 
follows:  service medical records, post-service clinical 
treatment records, VA treatment records and examination 
reports, including x-rays, bone scans, and reports of 
extensive physical and mental diagnostic testing, and 
numerous personal statements made by the veteran in support 
of his claims.  When the veteran testified at his hearings, 
he and his representative were given notice of the evidence 
necessary to substantiate the claims.  The duty to suggest 
evidence was met at the time of the hearings pursuant to 38 
C.F.R. § 3.103 (2005).  Indeed, the RO made extensive efforts 
to obtain relevant records adequately identified by the 
veteran during several of these hearings, and, in fact, it 
appears that all evidence identified by the veteran relative 
to these claims has either been obtained and associated with 
the claims folder, or is unavailable.  Specifically, the RO 
has submitted no fewer than eight records requests to the 
National Personnel Records Center (NPRC), and the NPRC has 
clearly responded that all service medical records pertaining 
to the veteran have been forwarded to the RO.  The RO has 
also submitted multiple requests to sources including March 
Air Force Base and Balboa Naval Station, as well as requests 
to numerous private physicians for copies of their records.  
The veteran's claims file contains several hundred 
photocopied pages of service medical records, including a 
photocopy of the veteran's October 8, 1980 separation 
examination report.  

The Board notes the veteran's contention, as set forth 
strongly and repeatedly in extensive correspondence to VA, 
Members of Congress, and other sources, that he believes that 
his service medical records are missing documents, have been 
altered by military or VA personnel, or are otherwise not the 
forms that he actually filled out, particularly as concerns 
his separation examination report.  However, the Board also 
notes that the veteran was notified by the VA Office of 
General Counsel in a letter dated in October 1999 that the 
service medical records contained in his claims file are 
copies of official documents provided to VA by the military 
department, and appear to be both authentic and complete.  
The Board thus finds that these officially maintained copies 
constitute the service medical records for the veteran in 
question, in the absence of any specific, credible evidence 
that they are fraudulent or have been tampered with.  In 
addition, multiple VA examinations were conducted, including 
examinations as recently as April 2003, and copies of all of 
these reports have been associated with the veteran's claims 
file.  There is no indication that an additional examination 
is required, particularly as, for example, there is no 
evidence suggesting that the veteran's service-connected 
disabilities at issue have worsened.  Moreover, in regard to 
the service connection claims, a remand for a medical nexus 
opinion would serve no useful purpose, as will be discussed 
with regard to each issue herein below.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Consequently, the Board finds 
that the record as it stands is complete and adequate for 
appellate review.  

Therefore, the Board finds that there is no indication that 
there are any relevant outstanding medical records to be 
procured.  On the contrary, in statements from the veteran 
made in February 2005 and September 2005, the veteran 
informed VA that there were no more records to be submitted 
(except for a "complete" military separation physical 
examination report, which has been addressed above).

The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal.  In light 
of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and there is no prejudice to the veteran in proceeding to 
adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Background

The veteran served on active duty from January 1977 to 
December 1980.  A review of his service medical records shows 
that he was seen in March 1977 with complaints of tibial 
stress syndrome, shin splints, and arch pain.  X-rays of both 
tibias were negative at that time, and arch supports were 
issued.

In July 1977, the veteran was seen for complaints of pain in 
the right leg and hip, related to an accident in which a tire 
from a large truck had reportedly fallen on his abdomen and 
right leg.  Physical examination revealed tenderness of the 
right posterior ankle and lateral knee, with no decrease in 
right hip range of motion.  X-rays of the right knee, right 
ankle and lumbosacral spine revealed no significant 
abnormality.  The impression was sprain of the right ankle 
and knee.

In October and November 1977, the veteran was seen for 
complaints of backache, related to the July 1977 accident.  
Moderate paraspinous tenderness was noted with mild spasm 
over the sacrum.  Straight leg raising test was negative to 
100 degrees.  The assessment was minor low back pain 
secondary to sprain and strain of the lumbar spine.  
Following a course of physical therapy the veteran was 
hospitalized, and placed on bed rest and pain medication, 
without relief.  X-rays of the lumbosacral spine and sacro-
iliac joints were within normal limits.  The report of a 
mental health consultation obtained during this 
hospitalization stated the veteran was angry about hassling 
and ridicule by co-workers, as well as his treatment by an 
alcoholic step-father.  The mental health examiner's 
impression was adjustment reaction of adult life.  The 
recommendation was continued treatment for low back pain and 
psychotherapy offered to the veteran for support during a 
stressful job situation.  At the time of hospital discharge, 
the final diagnosis was lumbosacral strain, and it was noted 
the veteran had not responded markedly to treatment.  A 
temporary physical profile was issued.

In July 1978, the veteran complained of back and hip 
problems.  At that time he had full range of motion of the 
lower extremities without difficulty, and X-rays of the right 
femur revealed no significant abnormalities.

In January 1979, the veteran was seen for strain of the left 
knee incurred in a twisting injury while climbing down from a 
vehicle.  When the veteran underwent left lateral 
meniscectomy in February 1979, it was recorded that the 
precipitating injury was sustained when his right knee gave 
out.  During his convalescence, the veteran complained of low 
back pain associated with his accident one year earlier. 
Lumbosacral X-rays revealed no significant abnormality.  
Approximately four weeks after knee surgery, the veteran was 
doing well in outpatient exercise program, swimming 2 hours a 
day.  At that time, he was discharged from physical therapy 
to a home program.

In May 1979, the veteran was seen for acute muscle spasm and 
tenderness to palpation, affecting the thoracic area, 
posteriorly.  Six days later he was hospitalized with 
complaints of low back pain since lifting a concrete slab.  
It was specifically noted that he had no leg pain, and no leg 
injury or shoulder injury was reported by the veteran.  
Neurologically, he was intact and X-ray examinations of the 
posterior, anterior and lateral chest were negative.  Relief 
was noted with cryotherapy.  After a three day period of 
hospitalization, the veteran was considered improved with 
bedrest.  No medication or surgery was recommended at the 
time of discharge.  A clinical notation at the end of May 
1979 noted that back pain was improving and the veteran did 
not exhibit any signs or discomfort or pain in the back.  
There is no recorded reference to the earlier tire accident 
in July 1977 in this report.

The veteran underwent a course of physical therapy during 
June 1979 for thoracic back pain, with some improvement 
noted.  In July 1979, he was hospitalized for two days with a 
complaint of intermittent low back pain aggravated by 
swimming.  He indicated that the pain radiated down into his 
abdominal area and up to his left arm.  On physical 
examination, the abdomen was tender and there was paraspinous 
spasm in the areas of the thoracic and lumbar spines, with 
normal alignment.  X-rays of the thoracic and lumbar spine 
revealed no significant abnormalities.  The assessment was 
myofascial injury.  Continued physical therapy was planned. 

Later in July 1979, the veteran was seen for an episode of 
intense bilateral thoracic and lumbar paravertebral muscle 
pain.  At that time, the examiner noted that there was "no 
history [of] trauma."  No complaints of shoulder pain were 
recorded.  He received injections of analgesic in the 
thoracic region with marked relief.  The assessment at that 
time was traumatic myofascitis with possible intercostal 
neuralgia versus strain with marked psychogenic overlay.

In August 1979, the veteran was seen in the emergency room 
with complaints of left sided numbness and tingling in the 
left arm.  At that time, the examiner noted possible systolic 
apical murmur, and abnormal electrocardiogram (EKG).  On the 
actual EKG record, the summary was within normal limits.  The 
veteran also complained of left shoulder and back pain in 
August 1979, and stated that he had a history of a back and 
left shoulder injury 21/2 months earlier.  However, an August 
1979 X-ray of the left shoulder with weight bearing was 
reported to be normal.

Later in August 1979, marked improvement was noted with 
regard to the back, left side and neck problems, but the 
veteran reported residual pain when he got into certain 
positions.  The examiner noted tenderness in the left 
paravertebral muscles at the T3-T6 level, and malalignment in 
the area of T8-T9.  The assessment was that of marked 
improvement as far as body movements in general walking.  
Tenderness and spasms were noted in some focal areas 
compatible with local dysfunctional lesions.  The veteran was 
given injections of Xylocaine in the T3-T6 area.

The report of an orthopedic consultation conducted in August 
1979 indicated that the veteran had reportedly been injured 
during an accident four months earlier in which he was 
lifting a large rock weighing approximately 225 pounds, when 
his left knee buckled and he dropped the rock, experiencing 
pain in the left chest and back.  No right leg or left 
shoulder injury were reported.  Since the incident, the 
veteran reported spine pain, and pain in the mid lower chest, 
as well as shortness of breath, and weight loss.  He had been 
treated with local injections, manipulation and physical 
therapy, without favorable result.  Only medication relieved 
his pain.  On physical examination, the veteran was very 
anxious.  He complained of pain in the xiphoid region.  The 
examiner noted limitation of expansion of the chest due to 
pain, and tenderness in the midaxillary line over the fifth 
rib, in the fifth and sixth innerspaces and particularly in 
the xiphoid region.  The impression was intercostal nerve 
compression syndrome involving the left fifth and sixth 
intercostal nerves, possibly due to rib fracture.  X-rays of 
the left lower ribs were negative.  Complete relief was 
achieved with dorsal nerve block.  Still later in August 
1979, the veteran was seen for abdominal pain which was 
considered probably to be musculoskeletal pain, following an 
automobile accident.

Following the completion of a course of physical therapy in 
September 1979, the veteran was considered much improved.  In 
October 1979, he was seen for complaints referable to the 
left shoulder.  Objective examination indicated slight point 
tenderness at the fifth rib.  The assessment was axillary 
intercostal nerve compression.  He was successfully injected 
with anesthesia in the area of T4-T7 to numb the left 
intercostal nerves.  The veteran was seen one week later with 
pain in the subscapular area.  He reported his muscle strain 
to the low back in May 1979.  At that time, it was noted that 
there was an apparent functional overlay.  The assessment was 
muscular pain.

Clinical records dated in November 1979 noted that the 
veteran was doing better, but was still having difficulty 
with any lifting.  He was injected with analgesic in the area 
of T4-T7 and treated with ice around each intercostal area.  
On orthopedic consultation conducted in December 1979, it was 
noted the veteran had problems at the left costochondral 
junction, and may have a partial separation.  Inasmuch as the 
problem was not handled by orthopedics, a thoracic surgery 
consult was recommended at another facility, possibly at 
Travis or Balboa.

Records dated in January 1980 indicate the veteran was seen 
by the thoracic service.  It was recorded that he had twisted 
his torso after lifting and then dropping a heavy rock in May 
1979, reportedly sustaining a large contusion of the right 
thigh and fractured ribs, with pain in several areas of the 
left thorax.  The Board notes that the actual treatment 
records made following this May 1979 injury do not reference 
these alleged injuries, noting only back complaints.  At the 
time of the consultation, his complaint was chronic pain in 
the region of the tip of the left scapula and left anterior 
thorax and clavicle.  There was no displacement of the ribs, 
cartilage or clavicle apparent, and X-rays were within normal 
limits.  The impression was significant soft tissue trauma 
(baring muscles and ligaments) with residual musculoskeletal 
pain.  The examiner commented further that the problems would 
probably continue but improve slowly over a number of years.  
Graduated exercises were recommended to restore muscles, as 
well as heat and Tylenol for pain.

Clinical reports state that the veteran presented to the 
emergency room in March 1980 with complaints of generalized 
back pain in the dorsal area, epigastric pain and pressure, 
as well as pressure in the arms and legs, and fatigue, with 
all symptoms worse within the preceding five days.  The 
veteran related that he had experienced spinal pain, back 
pain, mid-dorsal chest pain, shortness of breath, and weight 
loss since sustaining an injury one year earlier, referring 
to the incident in which he had felt severe pain in his left 
chest and back after dropping a 225 pound rock.  It was noted 
that the veteran had been treated with numerous modalities, 
without favorable result and that recently he had been seen 
at Balboa Hospital.  The veteran indicated his belief that 
the rock had injured his stomach, and also expressed the 
opinion that his stomach was upset by medication given for 
his other symptoms.  It was decided to hospitalize the 
veteran to ascertain a definite diagnosis, and on account of 
the presumed strong "psychogenic" overlay in that the 
veteran could not get well.  On physical examination, the 
veteran complained of some tenderness on palpation of the 
epigastric area.  Neuromuscular examination was essentially 
normal, both sensory and motor, and hyperactive reflexes were 
noted.  Musculoskeletal examination disclosed some loss of 
range of motion in the dorsal area with tenderness on 
palpation in the mid-dorsal region.  All other joints were 
reported to move without positive findings, and the rest of 
the physical examination was essentially normal.  The 
provisional diagnosis was dorsal myositis with strong 
physiologic overlay, possible peptic ulcer.

At the time of his hospital discharge, approximately on week 
later, it was recorded that the veteran had presented to the 
emergency room with bizarre complaints of back pain, 
headache, neck pain, low back pain, and stomach pain.  X-ray 
examination and spinal studies had failed to disclose any 
abnormality, or any gross pathology, and were all considered 
within normal limits.  Laboratory tests were also without 
positive findings.  The veteran was afforded physiotherapy 
and medication for relief of his complaints of back pain and 
was considerably improved at discharge.  The final diagnosis 
on hospital discharge was chronic dorsal myositis.

In August 1980, the veteran was seen asking to speak to a 
doctor about a kidney infection.  He reported his history of 
a muscle injury in May 1979 when he twisted his torso while 
dropping a 200 pound rock.  He reported a muscle contusion of 
the right thigh and fractured ribs.  He expressed multiple 
complaints to include pain in the epigastric area with 
exercise and abdominal wall tenderness.  Objective 
examination disclosed tenderness in the left costochondral 
junction at the base, and pain to palpation of the entire 
abdomen with no rebound and no masses.  The assessment was 
suspect psychological related complaints; may be malingering 
to get out of service.  However, since the problems related 
to an actual accident, a work up was begun for organic 
problems, to include an upper gastrointestinal and small 
bowel follow through, and retrograde cystogram and 
intravenous pyelogram.

When the veteran was seen later in September 1980 with 
multiple complaints, the assessment was anxiety, and the 
examiner reported he saw no organic problems.   Progress 
notes dated still later in September 1980 reflect complaints 
of backache.  Examination of the back was conducted with 
negative results.  A notation of maladjustment was entered.

On the Report of Medical History, completed by the veteran in 
October 1980, he indicated that he suffered from a partially 
separated shoulder with broken ribs, and a stiffness with 
pain in his shoulder at the neck, all from the same lifting 
accident.  He also noted that he had had knee surgery in 
January or February 1979.  In the section reserved for the 
physician's summary and elaboration of all pertinent data, 
the examining physician stated the following:  "Pt. states 
partially separated left shoulder being followed by March 
AFB, CA.  Eye trouble refers to glasses.  Frequent epistaxis.  
Fx compressed cervicle [sic] discs, compressed 1st, 5th and 6th 
intercostal nerves, 2o to lower back pain,, Oct 1979.  Left 
knee surgery, 1978."  The veteran denied any other 
significant  medical or surgical history.  The veteran's 
separation examination report, also dated in October 1980, 
indicates that all body systems were evaluated as "normal."  
However, in the section reserved for notes and significant or 
interval history, the examiner again noted that the veteran 
suffered from a partially separated left shoulder, and was 
being followed at March Air Force Base for further treatment.  
The examiner also noted the veteran's report of compressed 
cervical discs and compressed 1st, 5th, and 6th intercostal 
nerves secondary to low back pain in October 1979, and left 
knee surgery in 1978.

The veteran's original application for disability benefits 
was received in September 1987, at which time he claimed 
service connection for disorders affecting his left knee, 
left shoulder, and cervical spine.

The reports of VA examinations conducted in November 1987 and 
January 1988 indicated that examination for varicose veins 
was noted to be negative.  

At the time of the VA orthopedic examination in November 
1987, the veteran gave a history of separation of the left 
acromioclavicular joint and acute back pain sustained in a 
lifting accident in service.  The veteran's chief complaints 
were pain and stiffness in the left shoulder associated with 
numbness in the left arm and loss of grip in the left hand, 
as well as pain in the upper back, and left knee pain and 
weakness with episodes of giving way.  In addition, he 
reported difficulty climbing stairs and a grinding sensation 
on moving his left leg in certain directions.  Also noted was 
reported pain, stiffness, and difficulty using the left arm 
and hand, and constant pain in the upper dorsal area, 
particularly on heavy physical activities.  Objective 
examination revealed that the veteran walked without a limp.  
There was tenderness to palpation of the upper dorsal area 
and interscapular region, with no evidence of tenderness over 
the lumbosacral area.  He was able to flex his back forward 
to 70 degrees, and lateral flexion and extension were within 
normal limits.  Straight leg raising test was negative 
bilaterally.  X-rays of the dorsal and lumbar spines showed 
no bone or joint abnormality and the disc spaces appeared to 
be intact.  Examination of the left shoulder disclosed 
prominent distal end of the clavicle adjacent to the 
acromioclavicular joint.  The veteran had normal range of 
motion in the shoulder, and there was no evidence of sensory 
deficit or muscle weakness.  Grasping power of the left hand 
was well preserved.  X-rays revealed minimal separation of 
the acromioclavicular joint with no other abnormality.  There 
was no limitation of motion of the cervical spine.  On 
examination of the left knee, the veteran had full flexion 
and extension without discomfort.  There was no evidence of 
effusion or enlargement of the knee in comparison to the 
other leg, and no evidence of crepitus or ligamentous 
instability.  Thigh measurement was equal.  No right leg 
injury was reported.  Left knee X-rays revealed no bone 
injury.

By a rating action in February 1988, the RO granted service 
connection for chronic back strain of the upper dorsal area, 
evaluated as 10 percent disabling, and for post operative 
residuals of left knee injury evaluated as noncompensably 
disabling.  Service connection was denied for separation of 
the left acromioclavicular joint.  The RO's February 1988 
determinations were affirmed by the Board in January 1989, in 
a decision which noted that the report of the veteran's 
physical examination on separation from service was not 
available.  The Board found that separation of the left 
acromioclavicular joint was suspected in service but not 
confirmed, and that there was no objective evidence in the 
service medical records that his accident in service produced 
the left acromioclavicular joint separation which was first 
demonstrated several years following separation.

Also of record are private medical records dated in March 
1989 to April 1989, which were apparently provided by Thomas 
F. Scott, M.D., and show the veteran was seen with complaints 
of left knee pain and instability.  Physical examination 
disclosed increased anterior posterior instability and pain 
on the medial aspect of the knee.  X-rays revealed some 
degenerative changes in the area of the tibial spines. The 
impression was probable cruciate deficient knee.  When he was 
seen again in April 1989, it was noted that an arthrogram had 
been normal.  After the veteran continued to complain of 
pain, he was injected for symptomatic relief.

Received in November 1989 were private medical records dated 
in May 1984 to September 1989, which were apparently provided 
by Dr. Charles Vance, and these records show the veteran was 
seen repeatedly with complaints of back pain, most commonly 
assessed as lumbar and thoracic strain.  In May 1984, his 
complaints included right hip pain.  The veteran was seen in 
July 1985 complaining of pain and weakness in the right knee 
and hip, with pain and stiffness also noted in the right 
foot.  In November 1985, he was seen for complaints referable 
to the right leg, hip and sacro-iliac joint, as well as the 
thoracic vertebrae and right and left scapula region.  The 
examiner noted myofascial.  Still later in November 1985, the 
examiner noted myofascial when the veteran was seen 
complaining of pain in the left hip, as well as the upper 
thoracic region and diaphragm.  In September 1986, the 
veteran complained of stiffness in the neck and soreness in 
the left arm.  He reported that he had been injured on the 
job the previous day.  The examiner recorded that the veteran 
had hurt the right side of his head.  Skull X-rays were 
negative for fractures.  

The denial of service connection for a left shoulder disorder 
was continued by rating actions of the RO in December 1989 
and August 1990, which also denied the veteran's claims for 
an evaluation greater than 10 percent for back strain of the 
dorsal region.  By letter in September 1990, the veteran was 
advised of the denial of service connection and of his 
appellate rights.  The record, however, does not reflect that 
he filed a timely notice of disagreement within the allowable 
period of one year.

Received subsequent to the August 1990 rating decision were 
additional service medical records, to include clinical 
records showing that on admission to the hospital in August 
1979 the veteran reported pain in the left shoulder and back 
pain, although he indicated that his symptoms had begun as 
chest pain.  The examiner recorded chest pain of unknown 
etiology.  The report of an EKG dated the day of admission 
indicated that the study was within normal limits.  X-rays of 
the chest and left shoulder were normal studies.  At the time 
of discharge four days later, the diagnosis was muscular 
pain.

Also received at that time was the report of a mental health 
consultation afforded to the veteran during his 
hospitalization in March 1980.  The veteran reported to the 
mental health examiner that he had sustained a partial 
separation of the left shoulder in a lifting accident.  He 
also stated that he had been told at Balboa that he had a 
compressed disc in the L5 area.  It was recorded that the 
veteran was quite angry because the doctor who was treating 
him reportedly believed his problems were "in his head."  
The veteran indicated that he was depressed due to the manner 
in which he was being treated.  The mental health examiner's 
diagnosis was low back pain with other accompanying physical 
complaints (does not appear to be psychogenic in origin since 
the veteran's mental status appeared to be stable, but could 
be aggravated by the veteran's current depression and 
possibly apprehension about the physical state).

Among the newly received service medical records was the 
report of the veteran's physical examination at separation.  
The medical history portion of the October 1980 separation 
examination report shows the veteran reported that he was in 
excellent health, and indicated a positive history of, among 
other things, pain or pressure in the chest; arthritis, 
rheumatism, or bursitis; bone, joint or other deformity; 
painful or trick shoulder or elbow; recurrent back pain; and 
trick or locked knee.  The examiner recorded the veteran's 
statements to the effect that he had a partially separated 
left shoulder that was being followed at March Air Force 
Base, as well as a history of fractured compressed cervical 
discs, and compressed first, fifth, and sixth intercostal 
nerves, secondary to lower back pain in October 1979.  A 
history of left knee surgery in 1978 was also noted.  No 
abnormalities were noted by the examiner on clinical 
evaluation.  Under the category of significant or interval 
history, the examiner noted the history provided by the 
veteran, which is described above.

Also received subsequent to the August 1990 rating decision 
were numerous private medical reports, cited below, which 
were dated in July 1982 to August 1990.  Included were 
records from John Marshall Medical Service, Inc. of 
Huntington, West Virginia, which show that when the veteran 
was seen in July 1982, he stated that he experienced no left 
knee difficulties, was status post lateral meniscectomy, and 
was able to play basketball.  X-rays of the lumbar spine 
conducted in July 1982 showed that the lumbar vertebra and 
the intervertebral disc space and alignment were within 
normal limits.  Additional records dated in September 1983 to 
December 1983, which are partially illegible, reflect 
treatment for pain in the right leg, hip, and the low back 
area following a reported on-the-job injury in August 1983.  

Additionally private medical reports demonstrate that the 
veteran was seen in August 1983 for complaints of pain in the 
right hip, right foot, and coccygeal area related to an on-
the-job injury in which a 200 pound machine fell against him.  
A report signed by signed by Robert G. Smith, M.D., indicated 
that clinical findings were compatible with a sprain type 
injury of the low back, and consistent with a lumbosacral 
myofascitis.  The veteran also had a contusion to the right 
foot.  Following treatment with immobilization, hot soaks, 
decreased activity, and medication, the veteran's right hip, 
coccygeal area, and right foot complaints were markedly 
improved in September 1983.  Deep tendon reflexes were 
intact, and muscle power was good.  The veteran was standing 
erect and walked with a normal gait.  He was released to 
return to work.

Also of record are copies of letters and clinical records 
signed by Robert L. Mattill, M.D., and dated from May 1984 to 
April 1986, which related that the veteran was seen by Dr. 
Mattill in May 1984 with complaints related to an injury on 
the job, one week earlier, when a piece of machinery 
reportedly derailed and fell on top of him.  At that time, 
the veteran was complaining of extreme low back pain, with 
discomfort on flexion and straight leg raising test, and 
depression of the right Achilles deep tendon reflex.  When 
the veteran was seen on December 1985, he was still 
complaining of residual back and right leg pain.  It was 
noted that the results of a myelogram, computerized 
tomography (CT) scans, and lumbar X-rays were negative for 
disc pathology.  In April 1986, the veteran was seen for 
complaints referable to the right leg.  At that time, Dr. 
Mattill recorded that the veteran still had colorful problems 
and was complaining of tightness around the chest.

An April 1986 letter signed by Charles N. Vance, D.O., 
related that the veteran had been under Dr. Vance's treatment 
for chronic thoracic and lumbar strain since a work related 
injury in May 1984 and was considered significantly improved 
to return to work in the near future.  There was no reference 
to any injuries in service.

Also of record is a letter signed by Imre Szendi-Horvath, 
M.D., and dated in April 1986, which indicated that the 
veteran had been seen in March 1986 with persistent back and 
leg pain.  When he was seen by Dr. Szendi-Horvath in April 
1986, the veteran was doing well and released to return to 
work.

Private medical records signed by Rocco Morabito, M.D., were 
received, reflecting treatment from June 1984 to September 
1985 for chronic prostatitis.  It was noted in an April 1985 
history that the veteran apparently sustained a back injury 
about one year earlier while on the job, and that since that 
time he had chronic symptoms of lower back discomfort, rectal 
dysfunction, and symptoms of chronic prostatitis.  Chest x-
rays conducted subsequently indicate that the heart and lungs 
were within normal limits.  

Private medical records from Lincoln Primary Care Center show 
the veteran was seen in August 1990 after apparently 
sustaining an injury while lifting mail sacks in his role as 
a postal worker.  In a report signed by Rabah Boukhemis, 
M.D., it was noted that the veteran presented with complaints 
of numbness all over his lower extremities, and sometimes the 
upper extremities.  He also had numbness in the toes, both 
the dorsal and the plantar aspects.  He denied bowel or 
bladder problems.  The veteran reported severe pain without 
radiation.  On objective examination, he complained of pain 
on every action.  Examination of the back revealed 90 degrees 
of flexion and extension to zero degrees, which was described 
as very, very painful.  Muscle strength was 5/5 all over, and 
deep tendon reflexes were equal and symmetrical.  There was 
no costovertebral angle tenderness.  Dr. Boukhemis recorded 
that psychological referral was indicated.

When the veteran was seen later in August 1990 by Dr. Scott, 
he gave a history of some discomfort in his left shoulder, 
mentioning that he may have strained his shoulder and back 
while lifting earlier in the month.  The veteran stated, "My 
spine is dying."  On examination, the veteran appeared to be 
in excellent health.  He had full range of motion of the left 
shoulder with no neurologic deficit in the upper of lower 
extremities.  Range of motion of the spine was full, and he 
had minimal lumbosacral joint tenderness.  X-rays of the left 
shoulder, cervical spine, and lumbosacral joint were 
considered normal.  Dr. Scott commented that on the basis of 
his examination, it seemed that the veteran may have strained 
himself earlier in the month and his symptoms were resolving.  
The veteran was considered to be able to return to work at 
any time.  There was no reference to any injury in service.

VA outpatient treatment records dated in April 1991 show the 
veteran was seen with complaints of spasms of the upper chest 
and back, with a choking feeling.  Objective examination 
revealed mild tenderness over the dorsal spine and 
paravertebral muscles.  The assessment was musculoskeletal 
pain.  Thoracic spine X-rays conducted in May and August 1991 
revealed minimal scoliosis with no significant bone change.

From January to March 1992 the veteran was seen at VA 
facilities on multiple occasions with complaints of pain in 
the back, chest, and abdomen.  In April 1992 at the VA, the 
veteran reported a sensation of numbness in his right lower 
extremity.  It was noted that he was interested in pursuing 
disability.  Motor conduction studies and electromyogram 
(EMG) revealed no evidence of lumbosacral radiculopathy at 
that time and no cardiac or pulmonary abnormality was 
disclosed on chest X-rays.  

A VA medical certificate dated in May 1992 shows that the 
veteran was again seen for symptoms of pain and spasms in the 
chest, throat, and abdominal areas.  On physical examination, 
the chest was clear and the abdomen was normal.  Range of 
motion of both shoulders was full with minimal pain elicited.  
The veteran's grip strength was 5/5 throughout.  The 
diagnosis was psychosomatic disorder, may be trying for 
compensation increase with arthritis of spine by history, 
status post bladder injury, and anxiety neurosis.  The 
veteran declined a psychological consultation.

At the time of a VA orthopedic consultation in June 1992, the 
veteran complained of back pain without specific location, as 
well as left shoulder pain, pain in the right hip, knee, and 
ankle, and varicosities in the left leg.  The examiner noted 
that varicosities were minimal.  With regard to the back, 
deep tendon reflexes were intact and muscle power was 
excellent and symmetrical.  X-rays of the left shoulder, 
right ankle, both knees, and the lumbosacral spine were 
negative.  It was noted that weight bearing film demonstrated 
no widening of the acromioclavicular joint, as compared to 
the non-weight bearing joint.  Right hip X-rays indicated 
possible early osteoarthritis.  X-rays of the dorsal spine 
disclosed minimal scoliosis with no paraspinal abnormalities 
in the soft tissue.  The orthopedist's impression was no 
orthopedic conditions requiring treatment.

The report of a VA mental health consultation conducted in 
July 1992 shows that the veteran complained of knots in his 
body, a twisted heart, a hole in his thigh, and arthritis of 
the hip.  The veteran stated, "I'm dying."  The examiner 
noted the veteran's mood was euthymic and his affect was 
incongruent with his mood.  It was considered that there was 
a delusional aspect to his reporting of physical problems.  
Haldol was recommended to alleviate rumination, anxiety, and 
psychomotor complaints.  Later in July 1992, the medication 
was discontinued when the mental health examiner found that 
there was no psychotic thinking evident, and no affective 
disorder or psychological factors aggravating his physical 
condition.  

The report of a VA psychological evaluation dated in October 
1992 stated that the results of a Minnesota Multiphasic 
Personality Inventory the suggested a diagnosis of conversion 
disorder and somatoform pain disorder.  VA mental health 
clinic records dated in November 1992 reflect the veteran's 
reports that he was angry with the VA system for not 
adequately addressing his physical needs related to an injury 
received in active service.  The assessment was no 
psychiatric diagnosis.

VA hospital records dated in March 1993 show the veteran was 
admitted for evaluation of atypical chest pain, reported as 
multiple kinds of symptoms, to include stabbing pain, burning 
pain, and aching pain, not related to exertion.  It was noted 
the veteran had been on reflux esophagitis treatment for 
several months prior to hospitalization, without benefit.  
Chest X-rays on admission revealed no abnormalities and 
multiple tests during the veteran's hospital course, to 
include repeated EKGs, indicated no evidence of cardiac 
involvement.  The veteran's symptoms recovered spontaneously 
without specific treatment.  VA outpatient treatment records 
dated in April to May 1993 show he was seen again for 
atypical chest pain, with chest wall tenderness noted in May 
1993.

VA outpatient treatment records dated from February 1993 to 
May 1994 reflect that the veteran was seen on multiple 
occasions for varying complaints to include arthritis, 
coccygeal pain, leg pain, epigastric pain, and acid 
sensation.  Records dated in December 1993 show that he was 
given medication for compression fracture of the dorsal 
spine.  In April 1994, the assessment was vague multiple pain 
symptoms without objective findings, clinically or 
radiographically; dyspepsia, possible GERD, upper GI series 
negative.  An orthopedic evaluation of the lumbosacral spine, 
which was conducted in May 1994, indicated that deep tendon 
reflexes, range of motion, sensation, and muscle power were 
normal.  The orthopedic examiner noted varicosities on the 
medial aspect of the left thigh.  The hips, pelvis and 
lumbosacral spine were shown to be grossly intact on X-rays 
conducted in May 1994.

On VA psychiatric examination conducted in September 1993 the 
veteran gave a history of multiple physical complaints and 
seemed very angry when speaking about his symptoms.  On 
mental status examination, the examiner noted the veteran was 
very insistent on giving information concerning what he 
considered to be the multiple results of an injury in 
service.  He seemed to exaggerate his symptoms, which 
appeared to become very vivid in his thinking after he was 
told by someone that he should seek assistance through the 
Disabled American Veterans Organization.  His speech was 
spontaneous and slightly pressured.  There was no loosening 
of associations or fragmentation of thought.  His affect was 
minimally depressed.  The veteran complained of nightly 
insomnia, and denied any suicidal or homicidal thoughts, 
hallucinations or delusions.  He also complained of 
neurological impairment in the form of pain in most joints 
and muscle groups.  He was oriented to all three spheres, and 
his memory was considered to be minimally to moderately 
impaired.  The veteran had some difficulty remembering the 
dates of his injuries.  It was considered that the veteran 
understood his illness.  Insight and judgment were assessed 
as fair.  The examiner noted that the veteran had worked 
full-time as a postal clerk for the U.S. Postal Service since 
1988.  The examiner rendered Axis I diagnoses of somatization 
disorder and dysthymia, and Axis III diagnoses of multiple 
bone and joint complaints, secondary to alleged event in 
service in 1978.

When the veteran testified at his June 1994 personal hearing 
at the RO, he described an injury in July 1978 in which a 
snow tire fell onto him, pinning his right ankle under his 
buttock and injuring his right ankle, knee, hip, and lower 
back.  He reported that he had experienced problems with 
those areas since the incident.  At the time of the hearing, 
the veteran complained of constant right ankle pain.  He also 
testified that the accident caused an injury to the L5 disc 
resulting in constant pain since that time.  He further 
indicated that due to his disc problem, his right knee gave 
way resulting in his left knee injury and surgery.

The veteran also described a subsequent injury in which a 
large slab of concrete, reportedly weighing more than 200 
pounds, fell onto him causing injury to multiple areas of his 
body, to include a large hole in his right leg where he 
caught the impact of the slab and held it in suspension for 
an indeterminate period of time before blacking out.  During 
the incident, the veteran felt that his bladder was tearing 
and veins were "busting" in his leg.  The injuries 
attributed to this incident by the veteran also included 
separation of his "costochondria," with pain in the 
scapula, collar bone, and costochondral region.  Since the 
incident, pain in the left shoulder region had not 
dissipated.  He described the impact of the incident to be 
complete body strain.

It was also the veteran's testimony that his anxiety began 
during the period following the accident because he was not 
getting the treatment that he felt was needed.  According to 
the veteran, he reported varicose veins at the time of his 
physical examination for discharge.  He stated that the first 
time he was told that he had arthritis was approximately one 
and one half years prior to the hearing when hip X-rays were 
conducted by Dr. Smith.  The veteran also testified that the 
last doctor he had seen before the hearing had diagnosed an 
abdominal aneurysm.  With regard to his left knee, the 
veteran indicated that pain, swelling and wobbling were the 
problems.  He asserted that his dorsal spine area 
occasionally locked up.  He reported that during the first 
year after separation from service, he lived with his 
grandparents and did not work because he was convalescing.  
The veteran's representative contended that because the 
veteran basically went home to die, there were no treatment 
records related to that period.  At the time of the hearing, 
the veteran reported he was in constant pain from the bottom 
of his feet.  He related that doctors had indicated he had 
both organic pain and psychosomatic pain.

The report of his July 1994 VA orthopedic examination 
reflects the veteran's complaints of left knee pain and 
instability.  The VA examiner recorded that the veteran 
presented many other complaints, all of which were 
inconsistent with his physical examination, specifically 
expressing doubt that a herniated disc had ever been 
documented.  The examiner included in the examination report 
a photograph of the veteran's right thigh, said to depict a 
small 2 centimeter scar, considered to be difficult to see at 
best.  The examiner also noted that a photograph of the left 
lower leg was included, because the veteran believed that his 
normal veins were torn out and varicose veins were present.  
Physical examination revealed no swelling or deformities, or 
loss of motion in any joints, including the shoulders, 
ankles, knees, and hips.  On evaluation of the knees, there 
also was no subluxation, instability, nonunion, or malunion.  
Examination of the musculature of the spine revealed 
tenderness to the posterior left cervical muscles including 
the elevated scapula and sub scapular muscles, with no other 
abnormalities.  The veteran claimed pain on all ranges of 
motion of the spine, although it did not appear to the 
examiner that the veteran was in pain.  Upper and lower 
extremity neurological examination was normal for 
sensory/vibratory reflexes and strengths.  X-rays of the left 
knee appeared normal, and thoracic spine X-rays revealed mild 
scoliosis.  The assessment included:  1. Left knee post 
meniscectomy for meniscal injury, full range of motion, 
stable knee; 2. Chronic cervical strain/sprain; 3. Chronic 
thoracic strain/sprain; 4. Chronic lumbar back pain syndrome; 
and 5. Ventral hernia.  The examiner commented that the 
veteran probably had a significant psychiatric and/or 
somatization disorder.

The veteran again underwent a VA mental disorders examination 
in September 1994.  At that time, the examiner noted that VA 
outpatient treatment notes dated in 1992 described the 
veteran's problem as a somatization disorder and a panic 
disorder, while the September 1993 VA examination had 
indicated diagnoses of somatization disorder and dysthymia.  
The examiner also noted that a 1993 Minnesota Multiphasic 
Personality Inventory (MMPI) test resulted in diagnoses of 
conversion disorder and somatization pain disorder.  On 
mental status examination, the veteran was neatly groomed and 
dressed, with coherent, fluent and articulated speech.  His 
thoughts were goal directed, and he denied any suicidal 
ideation.  The examiner noted that the veteran dwelt on his 
multiple physical symptoms and perceived disabilities.  His 
affect was full, his mood was euthymic, and his cognitive 
functions were grossly preserved.  The examiner rendered Axis 
I diagnoses of somatization disorder and dysthymia (prior 
history).  A Global Assessment of Functioning (GAF) score of 
75 was assigned.  The examiner commented that the veteran 
presented with mostly focused somatic complaints and 
disabilities, and the connection between somatization and his 
physical disabilities.  He also commented that, in the 
veteran's case, he was not describing conversion disorder, 
but mostly somatization, and that there was some overlap 
between his perceived disabilities, chronic pain, and 
symptoms and the diagnosis of somatization disorder, although 
the exact relationship was hard to determine.

The veteran was seen at the VA in January 1995 with multiple 
complaints to include pain in the chest, left shoulder, 
stomach and back, and vague complaints of suprapubic pain.  
Physical examination revealed that the veteran had full 
active range of motion in the left shoulder, which was 
painful.  X-rays of the left shoulder and chest conducted in 
January 1995 were normal studies.  The assessment at that 
time was chronic pain syndrome.

In February 1995, the veteran testified at a second personal 
hearing at the RO.  At that time, he asserted that he had 
been treated for arthritis during service.  He related that 
he had reported multiple disorders, to include varicose veins 
at the time of his separation examination which were not 
reflected in the examination report.  The veteran also 
reported that he was employed by the postal service but that 
he was frequently unable to work a full day, with resulting 
reduction in his annual income.  With regard to his upper 
back, he related that the discs were rubbing the nerves and 
that he believed there was "grit" between them.  He also 
expressed the view that his nerves were compressed and 
affecting the function of his arm as well as his internal 
organs.

Medical records dated from February 1995 to March 1995 
demonstrate that the veteran was admitted to a VA Medical 
Center (VAMC) and underwent multiple procedures and 
laboratory work-up.  His course of hospitalization was 
uneventful and he had multiple complaints during his 
admission.  Procedures included an ultrasound of his abdomen, 
which revealed a defect in the lower pole of the gallbladder, 
and an abdominal X-ray which was normal.  Also noted was a 
history of thoracic films indicating a normal T-spine.  X-
rays of the knees revealed mild degenerative osteoarthritis.  
X-rays of the shoulder were normal.  On final assessment, it 
was felt that the veteran had cholelithiasis with probably 
chronic gallbladder disease.  An in-depth discussion was 
conducted about the issue of how much anxiety was 
contributing to his issue, and the veteran adamantly did not 
want to pursue this path as a possible cause of his symptoms.  
The diagnoses listed included hiatal hernia, gastritis, 
rectal polyp, lumbar disc disease, history of prostatitis, 
history of depression, and multiple resection of lipoma.

When he was again seen for abdominal pain in April 1995, it 
was noted that the veteran was very anxious.  There was mild 
tenderness in the lower right quadrant.  The impression was 
reflux, functional overlay.  He was again seen for abdominal 
complaints in June 1995.  

A private psychological evaluation was conducted by Robert G. 
Martin in June 1995, at the veteran's request, for use in his 
claim for service connected disability benefits.  The 
examiner noted that the veteran had difficulty explaining the 
emotional effects of his various reported injuries in 
service, and preferred to focus on physical symptoms.  When 
pressed to describe his emotional response, he said, "I just 
feel compressed in the brain."  The examiner also noted that 
prior to the interview the veteran had provided voluminous 
records reflecting disconnected and discontinuous medical 
care by a variety of treating physicians.  Several references 
to a psychological overlay were noted, apparently because of 
the variety of organ systems involved and the unusual nature 
of the veteran's multiple physical complaints.  With regard 
to his current functioning, the veteran was considered to be 
preoccupied with his pain and the loss of physical functional 
capacity, which he attributed to injuries received in 
service.

On mental status examination, the private psychologist noted 
that the veteran was cooperative and demonstrated good social 
skills relating well to the examiner.  It was noted that he 
walked with a noticeable limp.  Otherwise, no psychomotor 
activity was observed.  The veteran appeared to be in some 
physical discomfort from time to time during the interview.  
He described his mood as "concerned."  Objectively his 
affect was bright but superficial through most of the 
interview.  However, he became obviously upset when 
discussing his medical history and current symptoms.  The 
veteran's memory was adequate to good, and his fund of 
general information was also considered adequate and 
consistent with his educational and cultural background.  
Overall intellectual functioning was considered within the 
average range.  His speech was spontaneous and coherent but 
sometimes tangential.  The veteran reported no symptoms 
consistent with a thought disorder, or other active psychotic 
process, and no objective signs of thought disorder or active 
process were observed.  He was considered to be obsessively 
preoccupied with his physical condition and with his concern 
of obtaining his perception of just compensation for his 
service-connected injuries.  His rather unusual description 
of his physical symptoms was felt to be related to cultural 
factors rather than to any possible somatic delusions.  The 
veteran's judgment appeared to be grossly intact but limited 
with respect to medical issues.  His insight was considered 
poor.  The diagnostic impressions were:  Axis I: somatization 
disorder; Axis II: panic disorder without agoraphobia; and 
Axis III: status post multiple trauma and multiple physical 
complaints.

The veteran also underwent psychological testing, including 
the MMPI-2.  The examiner rendered an Axis I diagnosis of 
somatization disorder and an Axis II diagnosis of panic 
disorder without agoraphobia.  The examiner noted that the 
veteran clearly met the diagnostic criteria for somatization 
disorder as defined by the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  He also stated 
that the veteran's MMPI-2 results suggested that he was prone 
to focus on physical symptoms and to have little insight into 
any underlying psychological factors contributing to his 
difficulties.  He also noted that somatization disorder was a 
chronic mental disorder that had a serious impact on an 
individual's life.  It was considered important to note that 
somatization disorder was not compatible with feigned 
symptoms or malingering, and did not rule out underlying 
pathology.  It was noted that the veteran's physical 
complaints had not been thoroughly evaluated with modern 
technology, and that it was possible that his presentation 
may have caused treating physicians to underestimate the 
possibility of underlying physical pathology and to dismiss 
his complaints as "psychological overlay."  The veteran 
appeared to have been preoccupied with his health and 
physical symptoms for years.

The veteran was seen at the VA in October 1995 for pain in 
the neck and ribs.  X-rays of the chest and cervical spine 
revealed no abnormalities.  When the veteran was seen for 
unrelated complaints in February 1996, it was recorded that 
he had a mild varicosity in the left lower extremity.  The 
veteran submitted photographs in February 1996 depicting 
varicosities of the upper and lower leg.

VA hospital records dated in April 1996 show that the veteran 
was seen with complaints of sharp upper abdominal pain 
radiating to the back.  The pain was especially noticeable on 
standing up and the veteran also complained of nausea on 
eating and heartburn.  On physical examination, the abdomen 
was soft with tenderness over the epigastrium and left upper 
quadrant.  There was no guarding or rebound.  All laboratory 
tests were normal.  It was noted that an hepato-iminodiacetic 
acid (lidofenin) scan conducted a year earlier indicated 
chronic cholecystitis and a repeat scan conducted in April 
1996 showed a normal emptying gallbladder.  The diagnosis was 
upper abdominal pain.  Chest X-rays dated in May 1996 
revealed no evidence of acute pulmonary or cardiac 
abnormality.  In July 1996, a 45 minute tilt table test was 
conducted without arrhythmias or symptoms.  

At the time of his June 1996 personal hearing before the 
Board, the veteran testified that at the time of his physical 
examination on separation from service he gave a written 
description of many additional symptoms and disorders which 
are not reflected in the examination report.  He urged that 
the document be located and also asked that records be sought 
from Balboa Hospital and March Air Force Base.  The veteran 
expressed his opinion that if the first doctor who saw him 
after his worst injury in service had written down what he 
had told him, rather than telling him that he could not put 
it down, the veteran felt he would be in better shape at the 
time of the hearing.

With regard to his service-connected left knee disorder, the 
veteran complained of pain and grinding, as well as giving 
way, hyperextension, and swelling on prolonged use.  At the 
time of hearing, he reportedly had nearly full range of 
motion, stopping short of full extension, but with full 
flexion.  The first post-service treatment the veteran 
reported was in approximately 1983, when he was treated by an 
osteopath for symptoms referable to the neck and back.  He 
also related that he had sustained post service injuries 
while working for a railroad.  In approximately 1986, the 
veteran reportedly sustained an injury to the L5 area, as 
well as his right hip, knee and ankle.  During a subsequent 
on-the-job accident, he reportedly injured his dorsal spine 
and the L5 area.  At the time of the hearing, the veteran was 
employed as a postmaster.

A January 1997 report shows the veteran was referred to the 
anesthesia service for complaint of constant near total body 
pain, with both sharp and dull components, which interfered 
with his sleep.  A review of recent diagnostic studies, 
indicated that X-rays of the cervical and thoracic spines and 
left shoulder had been normal.  Halter test in June 1996 had 
revealed basic sinus 40-116, rare premature ventricular 
contraction, premature atrial contraction.  Echo also 
conducted in June 1996 indicated trace mitral regurgitation, 
left ventricular failure normal.  On physical examination, 
the veteran was diffusely tender to palpation with no trigger 
points in all of the following areas:  left shoulder, left 
scapula, left chest wall, bilateral costal margins, posterior 
neck, sternum, thoracic spinous processes, and lumbar spinous 
processes.  The abdomen was non-tender to palpation.  The 
back had no obvious deformity.  Full range of motion was 
noted in the left shoulder and the neck.  Examination of the 
lower extremities revealed no obvious deformity, full range 
of motion of all joints, no tenderness and no atrophy.  Motor 
and sensory examinations were also normal.  Varicosities in 
the left medial calf were non painful.  The abdomen was 
benign and non-tender to palpation.  The impression was 
chronic total body pain worsening since injury in the Air 
Force in 1978.  Some features of the veteran's pain were 
considered consistent with fibromyositis.  The examiner noted 
that there were no therapeutic or diagnostic blocks to offer 
the veteran.  Recommendations included possible rheumatology 
consultation, work up for chronic fatigue, agree with 
neurological consultation, avoid increased use of narcotic 
pain control, consider mental health consultation for help in 
coping with chronic pain, and define aspects which could 
benefit from medications or counseling.

The report of a VA psychiatric examination conducted in 
September 1997 stated that on psychological evaluation 
conducted in June 1995, a Minnesota Multiphasic Personality 
Inventory showed a tendency to express emotional problems as 
physical symptoms.  It was recorded that the veteran went off 
on a long list of somatic complaints, including the 
musculoskeletal system, pains and aches, genitourinary 
system, testicles hurt, urinary problems, no erection, 
painful ejaculation, respiratory symptoms related to his 
diaphragm expanding, gastrointestinal symptoms and rectal 
bleeding.  He also reported that his heart beat fast, and 
that he had chest pain.  He reported episodes where he fell 
to the floor sweating diffusely and also complained of black 
outs.  The veteran reported that nocturia interfered with his 
sleep, which was also disturbed by his difficulty in finding 
a comfortable position due to pain.  He expected that his 
hobbies of hunting and fishing would soon be curtailed by his 
physical problems.  He reportedly exercised regularly and put 
himself into traction every day.  On objective examination, 
the veteran's speech was coherent, fluent, and articulated.  
His thoughts were goal directed.  He expressed anger at the 
doctors who had previously evaluated his physical and 
psychological complaints.  It was recorded that the veteran 
felt his perceived disabilities were not being attended to 
and recognized.  He dwelled on his multiple physical symptoms 
and perceived disabilities.  His affect was full and mood 
euthymic and cognitive functions were grossly preserved.  The 
impression was Axis I: Somatization disorder, Dysthymia 
(prior history).  The examiner commented that the veteran 
presented with mostly focused somatic complaints and 
disabilities, and the connection between somatization and his 
physical disabilities.  It was considered that there was some 
relationship.  It was noted that there were reports in the 
literature that patients who present with somatization 
symptoms and mostly conversion disorders over the years have 
demonstrated physical illnesses that relate to those 
symptoms.  In the veteran's case, it was not considered 
conversion disorder, mostly somatization, and there was an 
overlap between his perceived disabilities, chronic and pain, 
and symptoms, and the diagnosis of somatization disorder.  
The exact nature of the relationship was considered hard to 
determine.

At the time of a VA examination conducted in October 1997, 
the veteran gave a history of injuries in service, focusing 
on three separate incidents.  The first occurred in 1977 or 
1978 when a tire from a snowplow flipped onto his lap, 
reportedly resulting in an L5 disc syndrome, with partial 
herniation at the level of L3 and some tailbone pain.  He 
also reportedly had right hip joint pain and felt that he had 
partial dislocation of the right hip because he felt three 
cords pop.  He claimed that his right leg currently went weak 
and gave way.  He reportedly had atrophy at the top of his 
thigh.  The veteran also reported that the right knee and 
ankle had been stripped of all cartilage, and he showed a 
healed incision to the medial aspect of the right knee.  He 
reported paralysis of three toes of his right foot.  Also he 
felt that his right ankle cushion was worn down, that he had 
right ankle weakness secondary to an L5 problem, and that his 
feet were paralyzed.  Additionally he indicated a pain 
syndrome.  

The second incident related by the veteran involved his left 
knee injury which resulted in a left lateral meniscectomy.  
Following the surgery the veteran reportedly continued in 
active service out of a sense of duty, despite pain in the 
left knee, as well as the right hip, knee and ankle.

The most significant episode of injury reportedly occurred 
between February 1978 and June 1978.  The veteran stated that 
he had some memory impairment regarding the incident, which 
involved the lifting of a concrete slab that reportedly was 
leaned against him and cutting into him, although it did not 
land on him per se.  The veteran attributed multiple injuries 
to the period when he was straining to hold onto the slab and 
keep it from falling on his distal extremities and posturing 
himself to minimize further damage.  He believed that much of 
the weight of the slab was balanced on his right thigh and he 
had an indentation in his muscles from the incident.  He did 
not recall how he extricated himself from underneath the 
rock, but he believed that he blacked out from the strain.  
The veteran also stated that his knee gave way and he 
developed varicose veins as a result.  According to the 
veteran, the following diagnoses were reportedly made over 
the next one and one half years and attributed to the strain:  
1. Ventral hernia, mentioned as torn stomach muscle by the 
veteran; 2. Varicocele to the left spermatic cord and 
varicose veins, large, and reaching to the level of his 
ankle; 3. Fibrotic scarring of the bladder, cystoscopy; 4. 
T1, T5, and T6 nerve root compressions, T8, and T9 
malalignment and L5 disc syndrome; 5. Separation of 
costochondral junctions to the left rib; 6. Partially 
separated left shoulder, (acromioclavicular joint); 7. Rib 
fractures to the left four ribs with costochondral 
separation; 8. Soft tissue damage to the sternoclavicular 
joint, (uncertain whether it was left or right); 9. Peptic 
ulcer disease, hemorrhagic; 10. Hiatal hernia; and 11. 
Chronic prostatitis with painful nocturia, times three.  With 
regard to his neck, the veteran complained of soreness 
resulting from any pressing on the entire anterior aspect of 
the neck and anterior chest.  He reported residual soreness 
of the left elbow, left wrist, and a gritty, cold soreness to 
the left forearm, with less pain in the elbow wrist and 
forearm on the right side.  Finally, the veteran complained 
of buttocks paralysis, reporting that his legs went out.  He 
had no sensation and he felt that the numbness traveled down 
from his buttock region.  He related that he had to get up 
and down frequently, not being able to sit or stand for any 
length of time, and this was born out throughout the 
examination.  His complaints included tingling and numbness, 
with his legs feeling cold at times.  He stated that it was 
difficult for him to go up or down stairs.

Objective examination in October 1997 the veteran was 
described as healthy appearing.  He walked with a slight 
limp, which was considered inconspicuous.  He stated that 
chronic pain precipitated the limp.  There was no gross 
deformity to the chest wall.  The lungs were clear to 
auscultation bilaterally, and there was no chronic cough or 
intolerance to exercise noted.  The heart rate was regular, 
with no added sounds.  The point of maximal impulse was to 
the midclavicular line.  Dorsalis pedis pulses, posterior 
tibial pulses, and radial pulses were two plus and equal.  
The abdomen was soft and tender.  The veteran walked on his 
toes normally; however, he felt his feet were tending to 
quiver.  When he walked on his heels in normal manner, he 
felt a pulling sensation in his back.  The veteran declined 
to squat.  With regard to his lumbosacral region, he stated 
that with lateral bending he felt pain bilaterally, greater 
on the right side.  He could bend to 12 degrees bilaterally.  
He began experiencing pain on forward flexion at 30 degrees 
and extension became painful at 10 degrees.  The veteran 
stated that he had chronic persistent pain with acute 
exacerbations by certain maneuvers.  No complaints or 
findings of pain localized to the thoracic spine were 
reported or identified.  On examination of the cervical 
spine, he noted pain at 10 degrees extension.  Lateral 
bending was 15 degrees bilaterally, and the veteran felt his 
neck catch.  The range of forward flexion and rotation was 
normal in the cervical spine.  Deep tendon reflexes were two 
plus in the upper extremities.  Deep tendon reflexes were not 
assessed in the patellar region because the veteran stated he 
was unable to tolerate the pain produced by a reflex hammer.  
His right toes were cold to touch with normal movement.  
Range of motion in the ankles was 20 degrees each of plantar 
and dorsi flexion on the right side and 30 degrees of plantar 
and dorsiflexion on the left side.  Range of motion of the 
shoulders was 140 degrees on the right and 110 degrees, on 
the left, limited by pain.  The veteran was unable to rotate 
the left shoulder with the elbow flexed and unable to place 
his arm behind his back on the left side.  Pronation and 
supination of the shoulders was intact, bilaterally.  On 
examination of the hips, the veteran was able to abduct to 40 
degrees on each side.  Bilateral adduction was to 20 degrees, 
at which point he experienced pain in the groin.  Extension 
of the hips was 10 degrees on the left and 20 degrees on the 
right.  The examiner indicated that with his knees, the 
veteran forced flexion to 140 degrees although his comfort 
level was limited 100 degrees.  On the left, he flexed to 90 
degrees.  He had full extension bilaterally.  There was a 
healed incision lateral to the patella on the left knee.  
Mid-thigh measurements were 57 centimeters on the right and 
59 centimeters on the left.  He had a 5 centimeters 
indentation in the muscle of the right mid-thigh, in the 
lateral aspect.  The veteran had obvious varicose veins from 
the left groin to the left ankle which were considered 
significant.  Neurologic evaluation disclosed that cranial 
nerves II through XII were grossly intact, with no gross 
motor or sensory deficits, although he had intermittent 
sensory loss. No paralysis was noted on examination.  With 
regard to psychiatric evaluation, the veteran was alert and 
oriented.  His speech was clear, coherent, relevant, and goal 
directed.  He had a normal stream of thought and bright 
affect.

Diagnostic and clinical test results in October 1997 included 
negative rheumatoid factor, E7- L1 all normal, except for 
mild elevation in serum glutamic pyruvic transaminase of 50 
of unclear etiology, and sedimentation rate was 1.  
Ultrasound of the abdomen, pelvis and retroperitoneal region 
demonstrated normal appearing gallbladder, liver, biliary 
tree and right kidney.  No pelvocaliectasis was identified.  
The abdominal aorta tapered normally within the abdomen and 
pelvis.  There was no aneurysm.  All organs appeared normal.  
Minimal degenerative changes were noted per X-ray evaluation 
of the left knee.  Right knee X-rays were normal, as were 
lumbosacral X-rays.  X-rays of the cervical spine showed 
mild, degenerative changes.  Additional laboratory tests 
conducted ten days after the original blood work indicated 
negative rheumatoid factor, E7-L1 essentially normal with 
SGTP at 52, with 40 considered high normal, and sedimentation 
rate was 2.

The examiner in October 1997 noted that a magnetic resonance 
imaging spectroscopy (MRI) of the cervical spine conducted in 
September 1997 showed suggestions of some mild uncinate 
process hypertrophy causing mild neural foraminal stenosis on 
the right at the C4-C5 level, which was considered a doubtful 
finding.  The study was otherwise negative, with no other 
evidence of stenosis.  An MRI of the thoracic spine showed a 
normal study and no change from a prior examination in March 
1990.  On MRI of the lumbar spine, vertebral alignment was 
normal, and bony structures and vertebral discs were normal.  
There were no disc herniations, bony spinal canal, normal 
diameter, or intrathecal abnormalities evident.  MRI of the 
left knee disclosed that the lateral joint compartment was 
stressed and narrowed.  The medial meniscus was normal, and 
the collateral and cruciate ligaments were intact with no 
abnormal thickening or signal visible.  Patellofemoral 
articulation was unremarkable, with no burning or soft tissue 
signal visible.  The impression of the lumbar and left knee 
MRIs was normal lumbar spine and post lateral meniscectomy 
changes of the left knee with appropriate narrowing of the 
lateral joint space.

The October 1997 VA examiner's diagnoses included the 
following:  1. Ventral hernia; 2. Epididymal cysts versus 
varicocele, to the right epididymis and varicocele to the 
left, per ultrasound; 3. Varicosities extending from the 
level of the groin to the ankle on the left; 4. Per patient 
report, fibrotic scar to bladder, with normal ultrasound 
evaluation September 1997; 5. Normal lumbar spine; 6. Post 
lateral meniscectomy changes of the left knee, with narrowing 
of the lateral joint space, per MRI, September 1997; 7. MRI 
of the cervical spine, suggestion of mild neural foraminal 
stenosis on the right, at the C4-C5 level correlation with 
well-positioned oblique films of the cervical spine would 
better demonstrate the degree of bony neural foraminal 
stenosis present.  The mild uncinate process hypertrophy at 
the C4-C5 level is likely a result of sclerosis or 
degenerative change, secondary to trauma remotely; 8. 
Complains of costochondral separation of the left anterior 
chest, remotely; 9. Per patient report, partial dislocation 
of the left shoulder; 10. Per patient report, history of left 
rib fractures; 11. Per patient report, soft tissue damage to 
his sternoclavicular joint with interarticular injections 
through the clavicular region, historically; 12. History of 
hemorrhagica peptic ulcer; 13. Per patient report, hiatal 
hernia, suggested on barium swallow April 1994, ruled out on 
upper GI series, September 1997; 14. Complaints of chronic 
prostatitis; 15. Intermittent paresthesias of the distal 
extremities; 16. Nocturia of unclear etiology; 17. Right knee 
instability per patient report; 18. Intermittent swelling of 
the right knee, with normal X-rays of the right knee in 
October 1997; 19. Dyspepsia; 20. Complaints of minor 
convulsive activity, where he has a jerking sensation without 
loss of consciousness and pain syndrome to the thorax from 
posterior as well as anterior; and 21. Paralysis of three 
toes on the right foot, not noted on today's examination.

Following thorough review of the medical record, the examiner 
commented that some of the veteran's complaints may be well 
explained by the prior injuries and the well documented left 
knee surgery.  It was also considered that he had numerous 
complaints that resulted from casual comments made by 
clinicians, such as he might have fractured ribs, interpreted 
by the veteran to mean he had fractured ribs despite a normal 
X-ray.  Additionally, clinicians sometimes spoke of 
compressions of nerves, speaking of the intercostal nerves 
which transverse the underside of each rib in a groove, which 
was interpreted by the veteran as nerve compression at 
various levels of the spine.  With regard to the veteran's 
February 1996 letter stating that he had seven compressed 
disks, and a similar statement that he had 7, 8, and 9 
malalignment, the examiner was unsure where the assertion 
came from but noted that at the hearing the veteran had said 
a doctor had indicated the malalignment.  When asked where 
the X-ray was, the veteran had suggested that it must have 
been lifted from his file.  However, the October 1997 VA 
examiner indicated a review of the record did not suggest 
that the reports of any recommended X-rays were missing.  The 
VA examiner felt that many of the veteran's previous 
examiners had likely suggested possible etiologies of 
complaints, pending formal evaluation by the radiologist, and 
the interpretation by the radiologist did not match the 
presumptive diagnosis by the referring examiner.  In such 
instances she believed that the worst of the hypotheses were 
quoted later.  It was also noted that the veteran had stated 
in one of his letters that he had an abnormal 
electrocardiogram (EKG), apparently interpreting the 
"superior QRS axis" on his EKG as scar tissue on his heart 
which slowed his rhythm.  The examiner stated that if an EKG 
were explained, that issue would be resolved.  The veteran 
was considered to have numerous complaints with an element of 
truth but the data had been misconstrued and the veteran had 
become quite frustrated in the feeling that he had legitimate 
diagnoses that were being ignored, which may not always be 
the case.  

The VA examiner in October 1997 found no reports of rib 
fracture but the intercostal neuralgia seemed to be a 
plausible explanation for the veteran's chronic pain.  The 
veteran had multiple pain syndromes with healthy appearance 
and healthy studies.  The examiner noted that a very thorough 
investigative effort had been conducted by VA, with many 
studies completed and more planned at the time of the 
examination in October 1997.  In an addendum to the 
examination report dated in November 1997, the examiner 
related the results of additional studies to include MRI of 
the right knee disclosing no internal derangement; MRI of the 
pelvis showing no evidence of fracture or avascular necrosis 
in the hips and no evidence of joint effusion or bone 
destruction within the pelvis; MRI of the upper extremity and 
the left shoulder showing mild truncation of the anterior 
glenoid labrum and some degree of degenerative change at the 
acromioclavicular joint, but no abnormal bone signal or 
convincing evidence of a full-thickness rotator cuff tear; 
EKG which was normal; bone scan revealing findings considered 
to be benign; X-rays of the right ankle, left hip, feet, and 
left shoulder that were all negative for fracture or 
dislocation; and X-rays of the cervical spine that were 
negative for fracture or dislocation, but showed strengthened 
cervical curvature from either veteran's position or muscle 
spasm.  Additional assessments noted at the time of the 
addendum were left knee X-rays with minimal degenerative 
change, and minimal degenerative change at the 
acromioclavicular joint, per MRI evaluation.

Received in April 1998 was a handwritten statement signed by 
the veteran's spouse and asserting that the veteran had 
varicose veins on his left leg in the Spring of 1981.  She 
indicated that when asked the veteran had attributed the 
conditions to an accident in service.

In September 1998, Dr. Martin, the private psychologist, 
submitted an addendum to his earlier report of June 1995, at 
the request of the veteran.  In this addendum, he indicated 
that he had seen the veteran for individual psychotherapy on 
four occasions since the time of the initial June 1995 
evaluation.  Dr. Martin stated that through therapy, 
relaxation techniques, exercise, and stretching the veteran 
had been able to reduce some of his anger and frustration.  
However, he noted that despite the veteran's reportedly 
reduced anger and hostility, he remained "completely 
preoccupied with his somatic complaints and concerns."  Dr. 
Martin concluded that the veteran continued to suffer from 
somatization disorder which completely dominated his 
conscious life.

The veteran's claims file also contains various VA outpatient 
treatment notes dated from December 1998 to September 2000.  
The veteran underwent several VA spine CT scans in January 
2000.  A CT scan of his lumbosacral spine revealed 
osteopenia, but no acute abnormality.  A CT scan of his 
cervical spine revealed minimal posterior degenerative disc 
disease at C3-C4, and possibly at C4-C5 as well.  A CT scan 
of the cervical spine conducted without contrast revealed no 
evidence of a disc protrusion or spinal canal stenosis but 
did show mild neural foraminal stenosis on the right side at 
the C4-C5 and C6-C7 levels.  A CT scan of the lumbosacral 
spine without contrast also revealed no evidence of disc 
protrusion or spinal canal stenosis, but mild bilateral facet 
hypertrophy at L5-S1.

The remainder of these outpatient treatment notes reflect 
continuing complaints of all-over body pain and arthralgias, 
as well as complaints of dyspepsia, varicose veins, and 
overall malaise.  Examinations resulted in diagnoses of 
lumbago consistent with mild chronic myofascitis, and 
numerous diagnoses of somatization disorder.

In February 1999, the veteran again underwent a VA mental 
disorders examination.  At that time, the examiner indicated 
that while the veteran's claims file had not been made 
available to her, she had reviewed the veteran's old hospital 
records, including previous mental disorders examination 
reports, which she recounted in some detail.  At the time of 
the present examination, the examiner noted that the veteran 
had been married for 15 years and had worked full-time at the 
same job for the U.S. Postal Service for 12 years.  On mental 
status examination, the veteran was neatly groomed and 
appropriately dressed.  His behavior was stated to be 
marginal.  His speech was coherent, relevant, and delivered 
at a regular rate, and his thoughts were goal-oriented.  He 
denied any suicidal or homicidal ideation, hallucinations, or 
delusions.  His affect was appropriate, and his mood was 
cheerful.  His cognitive functions were grossly preserved.  
The examiner rendered an Axis I diagnosis of somatization 
disorder, and assigned a GAF score of 64 (current) and 68 
(past year).

The veteran underwent yet another VA mental disorders 
examination in April 2000, conducted by the same examiner who 
had conducted the February 1999 mental disorders examination.  
At that time, the examiner indicated that she had reviewed 
the veteran's claims file, and set forth previous examination 
and outpatient treatment findings in detail.  She again noted 
that the veteran had been married for 16 years and was 
employed full-time as a postmaster, with 13 years service.  
He indicated that he went to work every day, then upon 
returning home took out the garbage, gardened, lay on the 
couch, and took care of activities of daily living.  He 
indicated that he went to church once per month, and that he 
was a member of the VA Club but did not attend meetings.  The 
veteran again complained of extensive physical problems, and 
insisted that he was angry at the system for not addressing 
them.  On mental status examination, the examiner noted 
essentially the same findings as previously, including 
marginal behavior, no hallucinations or delusions, 
appropriate affect, angry mood, and preserved cognitive 
functions.  Following this examination, the examiner rendered 
an Axis I diagnosis of somatization disorder, and again 
assigned a current GAF of 64, with a GAF of 68 for the 
previous year.  She then commented that "Global Assessment 
of Function scores of multiple somatic symptoms and concerns 
are mild-to-moderate level.  He is still able to maintain 
meaningful interpersonal relationships, even with some 
difficulty he is maintaining psychosocial status."

Also relevant is the report of a forensic psychological 
evaluation conducted in January 2001 by Steven F. Dreyer, 
Ph.D., a psychologist at PsyCare, Inc., a private health care 
facility.  Dr. Dreyer indicated that the veteran had been 
referred to him by an Assistant Federal Public Defender, who 
was defending the veteran against a charge by the Federal 
Bureau of Investigation (FBI) of threatening to injure 
federal employees.  The veteran had indicated that he had 
been an employee of the postal service for approximately 12 1/2 
years but had recently been put on suspension due to his 
arrest in October 2000.  He stated that he believed that he 
was now terminated from that position and hoped for a medical 
retirement.  Although no formal diagnosis was rendered, this 
examiner concluded that extensive psychological testing 
(several psychological tests were administered) revealed that 
the veteran was severely depressed with marked anxiety 
symptoms and tendencies to focus on somatic complaints in 
response to psychological stressors.

The veteran also underwent a psychological evaluation in 
January 2001 by the West Virginia Disability Determination 
Service.  The examiner noted that the veteran was unemployed, 
as he had been terminated from his position as a postmaster 
after being arrested by the FBI for making threats to 
physically harm others.  However, the veteran stated that his 
performance ratings at this job prior to being arrested were 
consistently good to excellent.  The examiner also noted that 
the veteran had been married since 1983, and that he 
described his marriage as good.  On mental status 
examination, the veteran's grooming and personal hygiene were 
good, as was his attitude.  His speech was good with normal 
rate and volume, and he was alert and oriented to person, 
place, time and date.  His mood was somewhat irritable, and 
his affect was broad and reactive.  His thought processes 
appeared logical and coherent, with no indication of 
delusions, obsessive thoughts, or compulsive behaviors.  His 
insight was fair, and his judgment was good.  He denied 
suicidal or homicidal ideation, and his immediate, recent and 
remote memory were all within normal limits.  The examiner 
rendered Axis I diagnoses of somatization disorder, by 
history, and adjustment disorder with depressed mood, 
chronic.  The examiner also recorded multiple physical 
disorders under Axis III but specifically indicated that 
these were all by self-report only.  She noted that the 
veteran's social functioning was fair, as he was appropriate 
and related fairly well during the interview, and rapport was 
easy to establish and maintain.  She also noted that his 
daily activities included taking his children to school, 
watching television, feeding the dogs, and taking a shower, 
and his weekly activities included taking out the trash, 
cooking twice per week, and going to the grocery store once 
or twice per week.  He stated that his only hobby was 
hunting, which he was no longer able to do.  

Also relevant are VA outpatient treatment notes dated in 
March 2001, which indicates diagnosis of depression, 
somatization, and rule out PTSD.  These notes also contain 
the report of a mental health assessment.  At the time of 
this assessment, the examiner made the following 
observations:

Before his misconception about the 
purpose of today's appointment could be 
addressed, the patient launched into a 
detailed, if disorganized account of his 
various physical problems and the way he 
has been mistreated since he was injured 
while on active duty in the USAF in 1978.  
The prominent themes were his accusation 
that his separation exam from the service 
had been fraudulent, and his outrage over 
having an attorney reportedly require 25% 
of his back pay to help him get what he 
was entitled to for his injuries.  He 
went into considerable medical detail 
regarding various diagnostic procedures 
and findings, seeming quite at home with 
medical terminology.  

When the purpose of today's examination 
was explained, the patient essentially 
continued on the same themes.  It was 
rare that questions yielded a direct and 
straightforward informational response, 
and most often he returned to the 
previously noted themes.  The problems he 
reported appeared to be universally of 
maximal severity and his language was 
often highly dramatic.  He reported 
"major" disc damage, how his feet 
regularly turn "black," how he gets 
"huge knots" in virtually all his 
musculature (particularly in the chest 
and arms), and how he feels that his 
spine "actually swells up" when he 
tries to be active.  Consistent with his 
presentation at intake recently in MHC, 
he indicated that he has chronic pain 
virtually everywhere, and acute pain with 
virtually any movement... He said that 
every breath he takes brings severe pain, 
and even wiggling his fingers causes 
pain.  He attributed these problems to 
injuries sustained when a 600 pound block 
of concrete fell on him while on active 
duty in 1978.  He believes that his 
injuries were medically evident at the 
time, but deliberately ignored when his 
separation examination was performed.

The examiner noted that the veteran acknowledged that he 
probably did have a mental problem now as a result of his 
physical travails and maltreatment by the system, but that he 
denied that his anxiety and depression contributed to his 
pain and was convinced that treatment of his mental problems 
would not do anything for his pain.  He stated that he 
despised the mental aspect of the situation, by which he 
reportedly meant that he despised the assertion that he had a 
somatization disorder.  Following a review of previous 
examination reports as well as current findings on mental 
status examination, the examiner concluded as follows:

The results of the present interview are 
consistent with the findings of previous 
examiners, indicating once again the 
combination of significant mood 
disturbance and extensive somatization.  
He reports extensive significant medical 
findings that would rule out conversion 
disorder, but the significance and 
accuracy of the findings to which he 
refers are dubious.  Unless there is some 
misunderstanding about what has and has 
not been established by objective medical 
assessment, a conversion disorder is 
indeed indicated. 

The examiner also indicated that the veteran had not worked 
since being fired in October 2000, and it was most likely 
that the veteran would pursue options for medical disability 
and/or retirement rather than pursuing active rehabilitation.

The claims file also contains an examination report dated in 
April 2001 by R. L. Short, D.O., C.I.M.E.  Following a 
recitation of the veteran's report of medical history, a 
review of some of the veteran's service and post-service 
medical records, and a physical examination, the examiner 
assessed the following disorders:  chronic lumbar strain; 
chronic cervical strain; degenerative cervical disc disease; 
myositis; varicocele involving left scrotum; previous left 
lateral meniscectomy involving the left knee; osteoarthritis 
of left knee; persistent musculoskeletal pain with 
psychogenic overlay; multiple lipomas involving the abdominal 
region; varicose veins of the left lower extremity; mild 
interstitial fibrosis by chest X-ray on 12/29/98; diastasis 
recti abdominis; chronic prostatitis; history of peptic ulcer 
disease; and supernumerary nipple.  The examiner further 
opined that, based upon the veteran's history and physical 
examination, the veteran had received significant injuries 
involving the lumbar spine, abdomen, cervical spine, right 
thigh, and left knee.  He also continued to experience 
chronic musculoskeletal pain with psychogenic overlay.  He 
also opined that the veteran experienced difficulty with 
urinary frequency secondary to possible ("suspected") 
bladder trauma due to an old crush injury.  He also 
mentioned, but furnished no clinical findings, that the 
veteran suffered from major depressive disorder and had been 
diagnosed as having somatization disorder that was under 
treatment by VA.  

VA outpatient notes dated from 2000 to July 2005 show that 
the veteran has received treatment for various ailments.  The 
impressions have included chronic multiple joint pains status 
post remote crush injury, with significant somatization 
component; chronic pain syndrome (multifactorial), probably a 
component of fibromyalgia as well as somatization; and 
degenerative joint disease of the shoulders, knees, and hips.  
Clinical findings in April 2005 also note the presence of 
varicosities.

In December 2002 and April 2003, the veteran appeared for VA 
examinations to address questions regarding the presence of 
any aneurysm of the abdominal aorta and residuals of an 
injury to the right ankle, right knee, right thigh to include 
cartilage damage and tendonitis, low back disorder with 
arthritis, upper back condition, neck spasm, and injury to 
the right leg and hip with arthritis.  At the time of the 
December 2002 VA examination, the examiner noted that the 
veteran truly had no symptoms of an aneurysm.  The veteran 
underwent a physical examination, as well as an abdominal and 
aortic ultrasound in January 2003, and there were no clinical 
findings of an abdominal aortic aneurysm.  At the time of the 
April 2003 VA orthopedic examination, the examiner reviewed 
X-rays taken of the shoulders, cervical spine, lumbar spine, 
femur, and ankles in December 2002, as well as an MRI; a bone 
scan from November 2002; and X-rays of the hip, pelvis, and 
knees in October 2002.  The results were as follows:  the 
shoulder films had mild degenerative changes of the 
acromioclavicular joints, more marked on the right; the spine 
films were normal; the knee radiographs had very mild 
degenerative changes in the patellofemoral compartment; the 
hips had mild degenerative changes bilaterally; the bulk of 
the femur, with the exception of the hip was completely 
normal, with mild degenerative changes shown at the right 
hip; the bilateral ankle films were normal; an MRI of the 
right knee showed only some mild degenerative changes of the 
lateral meniscus; and the bone scan only showed some mild 
accumulation in the region of the left acetabulum, which 
would be consistent with some degenerative arthrosis.  The 
diagnosis was multiple somatic complaints.  

The VA examiner in April 2003 opined, based on radiographic 
examinations and the descriptions that she could obtain from 
the veteran with regard to what happened to him and the 
medical records, that it was not likely that the veteran's 
arthritic changes seen on the radiographs, and the veteran's 
various joint complaints, were a result of the reported 
injury that he sustained in service.  She also stated that 
atrophy of his right leg and thigh, as reported by the 
veteran, when measured was noted to show some decrease in 
girth, but such measurement was well within a normal range 
for basically anyone.  She also concluded the following:  

I think basically this [veteran] over the 
years has seen multiple providers with 
many complaints and at times has been 
given varying diagnoses more to put a 
label on what is wrong with him without a 
lot of evidence or documentation of that 
diagnosis.  The [veteran], I think, has 
probably misconstrued some of the 
information that has been give to him and 
possibly over-emphasized what he has been 
told.  This is reinforced by several of 
the [veteran's] statement in his C-file 
that he has been given 37 different 
diagnoses or disabilities over the years.  
Also, it is noted that over the years, 
the size of the piece of concrete has 
gone from 225 pounds, as stated in the 
original military records, up to 700 
pounds, which has been his complaint over 
the last several years.  

A private X-ray report of the lumbar spine dated in May 2004 
showed degenerative changes at the L5-S1 joints, but was 
otherwise negative.  

III.  Legal Criteria and Analysis

A.  New and Material Evidence to Reopen a Left Shoulder Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (2001).

In a February 1988 rating decision, the RO initially denied 
the veteran's claim for a left shoulder disorder on the basis 
that, while the evidence showed several instances of 
complaints of left shoulder pain while in service, there was 
no evidence of an actual in-service left shoulder disorder.  
The evidence considered included the veteran's service 
medical records, as well as a VA examination dated in 
November 1987.  The veteran indicated that he did not receive 
any treatment for left shoulder problems during the period 
from discharge from service until the VA examination.  The 
November 1987 examination revealed a separation of the 
acromioclavicular joint of the left shoulder, otherwise a 
normal left shoulder.  The RO denied the veteran's claim on 
the basis that there was no competent evidence which 
indicated that this left shoulder disorder, first diagnosed 
many years after service, was medically related to his in-
service complaints many years earlier.  

In August 1990, the RO in a rating decision determined that 
new and material evidence had not been submitted to reopen 
his previously denied claim for service connection for a left 
shoulder disorder, and again denied this claim.  Evidence 
considered at that time included private medical records from 
three physicians, none of which indicated that the veteran 
was suffering from a left shoulder disorder of service 
origin. 

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in September 1990.  
However, no appeal was filed within one year of notification 
of the August 1990 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§  3.104, 19.129, 19.192 (1990).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  

In light of changes to 38 U.S.C.A. § 5107, which essentially 
eliminates the requirement that a veteran present a well-
grounded claim in order to trigger VA's duty to assist a 
veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A 
(West 2002), the Board determines that a two-step process 
must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  
(The Board notes that 38 C.F.R. § 3.156 was revised within 
the last several years; however, the revised version was 
promulgated after the veteran filed his claim to reopen in 
November 1992, and as such, the "old" version then in 
effect and cited above applies.)

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits.  See also Evans v. Brown, 9 
Vet. App. 273 (1996).

The additional evidence associated with the claims folder 
since the final RO decision entered in 1990 includes 
previously unavailable service medical records reflecting the 
veteran's reports of left shoulder symptoms in August 1979, 
with negative X-rays, the report of a mental health 
consultation reflecting the veteran's report of a partially 
separated shoulder, and his October 1980 separation 
examination report reflecting his reported history of left 
shoulder separation, without confirmation on clinical 
examination.  Also included in the newly received evidence 
are additional medical records, both private and VA, dated 
from August 1990 to November 1997, and reflecting treatment 
and evaluation of left shoulder symptoms, which currently 
include radiographic evidence of degenerative changes, with 
range of motion limited by pain.  X-rays in November 1987 
revealed minimal separation; however, on X-ray examination 
during an orthopedic consultation in June 1992, it was 
reported that weight bearing film demonstrated no widening of 
the acromioclavicular joint as compared to the non-weight 
bearing acromioclavicular joint.  VA X-rays of the left 
shoulder in January 1995 were noted as normal.  Reflected in 
the newly received evidence are the January 1997 statements 
by a VA anesthesiologist that the veteran had tenderness to 
palpation in multiple areas including the left shoulder and 
had reported chronic body pain, somewhat consistent with 
fibromyositis, worsening since his injury in service in 1978.  
However, no specific shoulder disorder was reported present, 
and while he complained of tenderness, there was full range 
of motion.  As discussed above, the anesthesiologist's 
remarks do not provide a diagnosis of a left shoulder 
disorder, or any current disability that is linked to 
service.  

Furthermore, additional evidence consists of the October 1997 
VA examination report.  The VA examiner diagnosed partial 
dislocation of the left shoulder, but this was stated as per 
the veteran's own history.  Although in a November 1997 
addendum report an MRI was noted as having shown minimal 
degenerative change at the acromioclavicular joint, the VA 
examiner did not relate this finding back to the veteran's 
period of service.  The April 2001 report by Dr. Short 
indicates that examination of the upper extremities revealed 
no joint swelling, warmth, Bouchard's nodes, Heberden's 
nodes, crepitus, or deformities, with no muscle weakness of 
the shoulders.  Although the veteran complained of occasional 
right hand pain that radiated up into his arm and shoulder at 
times, he did not mention any such pain in the left shoulder.  
No diagnosis of any left shoulder disorder was rendered by 
that examiner.  Subsequently, VA records show that in 
December 2002 X-rays of the shoulders revealed mild 
degenerative changes of the acromioclavicular joints, more 
marked on the right than the left.  A VA examiner in April 
2003, however, expressed the opinion that it was not very 
likely that the veteran's various joint complaints were the 
result of his reported injury sustained in service.   

The additional pertinent evidence received since the August 
1990 rating decision is new to the extent that it is not 
merely duplicative of evidence previously considered.  
However, the Board concludes that the new evidence is not 
probative of the issue at hand, and therefore is not material 
evidence, inasmuch as it does not show a current shoulder 
disability that is related to an event or injury incurred in 
service.  Such was the basis of the prior denial in August 
1990.  The recently submitted information simply does not 
support a medical nexus between military service and a 
presently diagnosed disability.  It does not include any 
medical evidence or opinion that might tend to relate a 
current left shoulder disability to the veteran's period of 
service.  Accordingly, it is not evidence "which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  
Furthermore, the Board finds that, in light of the numerous 
VA examinations of the veteran's left shoulder already of 
record, a remand for an additional such examination is not 
required under VA's duty to assist the veteran in developing 
his claim.  In any case, it is noted that VA's duties under 
the VCAA do not mandate obtaining a medical examination or 
opinion prior to a claim having been reopened.

Thus, in view of the foregoing, the recently submitted 
evidence does not constitute new and material evidence to 
reopen the claim.  See Hodge,  supra.  The law is clear that 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).



B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

1.  Claims lacking medical evidence of a current disability

With regard to several of the veteran's service connection 
claims, the Board finds that the evidence reveals no current 
diagnosis of the chronic disability alleged.  In this regard, 
the Board observes that, pursuant to VA regulations, service 
connection generally requires medical evidence of a current 
disability.  See Epps, supra; Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Heuer, supra and Grottveit, both supra; 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In the absence of medical evidence of currently diagnosed 
disorders, the claims for service connection for a 
circulatory disorder of the legs and feet, rheumatoid 
arthritis, nonarticular rheumatism, fibrositis, 
fibromyositis, ankylosing spondylitis, and an aneurysm of the 
abdominal aorta must all be denied.

At his personal hearing before the Board, the veteran 
indicated that his claim for service connection for a 
circulatory disorder of the lower extremities was based upon 
coldness in his feet and legs.  In this regard, it is noted 
that although the veteran complained of numbness in his lower 
extremities to include his toes in August 1990, no pertinent 
findings or diagnosis was recorded by the private medical 
examiner, who noted that a psychological referral was 
indicated.  On VA examination in October 1997, the veteran 
complained of tingling and numbness from his buttocks into 
his legs.  The examiner noted that the veteran's right toes 
were cold.  However the examination report and the record as 
a whole are devoid of medical evidence - either findings or 
diagnosis - of a circulatory disorder of the lower 
extremities.  Accordingly, the claim must be denied.  It is 
here noted that the veteran has been found to have varicose 
veins in his lower extremities, particularly on the left.  
The issue of a circulatory disorder of the legs, however, has 
been distinguished from the issue of varicose veins in this 
decision, and the latter issue has been addressed in a 
separate decision being issued simultaneously with this 
decision.  

Moreover, the medical record is negative for findings or 
diagnosis of rheumatoid arthritis.  In fact, the only related 
clinical finding is the negative rheumatoid factor noted on 
VA examination in October 1997.  The record also is devoid of 
objective medical evidence of ankylosing spondylitis and an 
aneurysm of the abdominal aorta.  In regard to the latter, at 
the time of the October 1997 VA examination there was no 
aneurysm found on ultrasound evaluation of the abdomen.  
Likewise, at the time of a December 2002 VA physical 
examination and January 2003 abdominal ultrasound, there was 
no evidence of an abdominal aneurysm found.  Accordingly, 
these claims must be denied.  

In regard to nonarticular rheumatism, fibrositis, and 
fibromyositis, it is noted that there was a finding of dorsal 
myositis in service, and service connection for chronic 
strain of the dorsal segment of the spine has already been 
granted.  In a separate decision being issued simultaneously 
with this decision, the Board has addressed muscle strain and 
cartilage injury with respect to the chest.  Otherwise, the 
Board acknowledges the statement of a VA anesthesiologist in 
January 1997 to the effect that the veteran's reported 
chronic total body pain was in some ways consistent with 
fibromyositis.  However, it is significant that the examiner 
did not enter any specific diagnosis and indicated that there 
were no therapeutic or diagnostic blocks to offer to the 
veteran.  While the record reflects the veteran's reported 
complaints of pain since service, actual nonarticular 
rheumatism, fibrositis, and fibromyositis have not been 
demonstrated.  It is noted that the veteran has been 
diagnosed with persistent musculoskeletal pain, as seen on an 
April 2001 private examination report.  However, the Board 
observes that VA does not generally grant service connection 
for symptoms alone, such as musculoskeletal pain, without an 
identified basis for those symptoms.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The veteran has 
undergone repeated physical examinations over the years, 
which have recorded and considered his complaints, but 
objective physical disability with regard to nonarticular 
rheumatism, fibrositis, and fibromyositis have not been 
demonstrated.  

As a claim for service connection requires, at a minimum, 
medical evidence of a current disability, the veteran's 
claims for service connection for a circulatory disorder of 
the legs and feet, rheumatoid arthritis, nonarticular 
rheumatism, fibrositis, fibromyositis, ankylosing 
spondylitis, and an aneurysm of the abdominal aorta must all 
be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board further finds that, absent medical 
evidence that indicates that the veteran currently suffers 
from any these claimed disorders, a remand for a medical 
opinion relating these claimed current disorders to service 
is not required, since there is no evidence of a current 
disorder for which a nexus, or link, to service could 
potentially be established. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).

2.  Claims lacking competent evidence of a nexus and evidence 
of in-service incurrence

With regard to the remaining service connection claims on 
appeal addressed in this decision, the Board finds that the 
evidence is lacking in terms of a nexus, or link, between a 
current disability and service, or lacking in terms of in-
service incurrence.  In the absence of such evidence, the 
following claims for service connection must all be denied:  
a low back disorder with arthritis; an upper back disorder 
and neck spasm; residuals of an injury to the right ankle, 
right knee and right thigh, to include cartilage damage and 
tendonitis; and residuals of an injury to the right leg and 
hip with arthritis.  

Concerning the service connection claim for a low back 
disorder with arthritis, the Board notes that the veteran was 
seen on multiple occasions during service for complaints 
related to the lower back area as well as the dorsal spine.  
In 1977, the assessment was sprain and strain of the lumbar 
spine.  Multiple X-rays of the lumbar spine during service 
were negative.  Although low back pain was among the 
veteran's complaints in March 1980, no related abnormalities 
were indicated on a thorough work-up.  When the veteran was 
seen again in September 1980 for complaints of backache, 
examination was negative.  The report of his October 1980 
physical examination on separation from service shows that 
the veteran gave a history of recurrent back pain, as well as 
a history of fractured compressed cervical discs, and 
compressed first, fifth, and sixth intercostal nerves, 
secondary to lower back pain in October 1979.  Nevertheless, 
there were no contemporaneous complaints or pertinent 
clinical findings recorded by the examiner at the time of the 
veteran's October 1980 separation examination.  In fact, 
clinical evaluation was reported to be normal.  The record 
reveals that private X-rays of the lumbar spine conducted in 
July 1982 were normal.  The earliest post-service evidence of 
low back symptoms dates from 1983, nearly three years after 
separation, when the veteran's complaints were attributed to 
an on-the-job injury.  When he sustained an additional work 
related injury affecting the low back area in May 1984, 
lumbar X-rays were negative for disc pathology.  The veteran 
was treated for back pain assessed as lumbar and thoracic 
strain from May 1984 to September 1989.  

The veteran has been seen subsequently for low back symptoms, 
but little or no abnormalities have been revealed on multiple 
X-rays.  The Board notes that although lumbar disc disease 
was listed among the diagnoses on the VA Medical Center 
(VAMC) discharge summary dated in March 1995, the record 
reveals no objective findings to support the diagnosis.  
Similarly, the VA examiner who diagnosed chronic lumbar pain 
syndrome in July 1994 also stated that he saw no objective 
evidence of pain on examination.  In November 1997, the 
veteran reported persistent low back pain with exacerbation 
on range of motion.  Magnetic resonance imaging spectroscopy 
(MRI) of the lumbar spine revealed that vertebral alignment, 
bony structures and vertebral discs were normal, with no disc 
herniations, bony spinal canal, normal diameter, or 
intrathecal abnormalities evident.  The diagnosis was normal 
lumbar spine.  A VA CT scan of the lumbosacral spine in 
January 2000 revealed no disc pathology, but there was a mild 
bilateral facet hypertrophy at L5-S1.  Subsequent VA 
outpatient notes include a diagnosis of lumbago consistent 
with mild chronic myofascitis.  Dr. Short in April 2001 
assessed chronic lumbar strain, and while the doctor noted 
that the veteran had received significant injuries involving 
the lumbar spine, he did not specifically relate the lumbar 
condition to the veteran's period of service.  In fact, the 
doctor did note in his report that the veteran had a work 
related injury of the lower lumbar spine in 1985.  To clarify 
the etiology of his lumbar spine disability, the veteran 
underwent a VA examination in April 2003.  At that time, 
spine X-rays were normal.  The physician opined, with 
rationale, that it was not likely that the veteran's joint 
complaints were the result of injury during service.  While a 
private X-ray of the lumbar spine in May 2004 showed some 
degenerative changes at L5-S1, this was essentially a 
confirmation of the abnormal finding on a VA CT scan in 
January 2000, with no relationship expressed between the 
degenerative changes and the veteran's period of service.  

The record as described above clearly is devoid of objective 
medical evidence of lumbar spine arthritis until January 
2000, subsequent to the one year presumptive period.  
Further, in view of the absence of post-service 
symptomatology prior to injuries in 1983 and 1984, and the 
absence of any medical evidence or opinion to demonstrate an 
etiological link between a currently diagnosed disability, or 
any objective medical findings referable to the lumbar spine, 
and active service, the Board finds that the veteran has not 
presented a plausible claim for service connection for a low 
back disorder with arthritis.  

With regard to the claimed upper back disorder and neck 
spasm, the pertinent evidence shows that in addition to the 
multiple complaints referable to the currently service-
connected thoracic spine, service medical records reflect a 
few references to neck pain, with no related diagnosis or 
positive findings.  At the time of his October 1980 
separation examination the veteran reported a history of 
fractured compressed cervical discs, although no pertinent 
clinical findings were noted by the examiner. In September 
1986, the veteran was seen with complaints of stiffness in 
his neck reportedly having injured his head the previous day.  
On VA examination conducted in November 1987, the veteran's 
complaints included pain in the upper back and the examiner 
noted that there was no limitation of motion of the cervical 
spine.  When he was seen in August 1990 with reports of 
recent straining of his back and shoulder, X-rays of the 
cervical spine were normal.  Records dated in August 1991 
reflect complaints of spasms in the upper back.  At that 
time, the examiner recorded objective findings indicating 
mild tenderness over the dorsal spine and paravertebral 
muscles.  Cervical spine X-rays were again normal in October 
1995, when the veteran was seen with complaints to include 
neck pain.  In January 1997, the posterior neck was among 
multiple areas exhibiting diffuse tenderness without a 
trigger point.  It was noted that cervical spine X-rays had 
been normal and that there was no limitation of motion.  On 
VA examination in October 1997, the veteran complained of 
pain on range of motion, which was decreased, and soreness 
resulting from pressure on the entire anterior aspect of the 
neck.  X-rays at that time disclosed mild degenerative 
changes in the cervical spine, a period beyond the one year 
presumptive period.  An MRI was interpreted to suggest mild 
neural foraminal stenosis on the right, at the C4-C5 level.  
The mild uncinate process hypertrophy at the C4-C5 level was 
considered likely to be a result of sclerosis or degenerative 
change, or trauma.  Subsequent VA X-rays of the cervical 
spine, as noted in a VA examination addendum report of 
November 1997, were negative for fracture or dislocation.  
Various VA CT scans of the cervical spine in January 2000 
revealed minimal degenerative disc disease at C3-C4 and 
possibly C4-C5, no evidence of a disc protrusion or spinal 
canal stenosis, and mild neural foraminal stenosis on the 
right side at the C4-C5 and C6-C7 levels.  Subsequent VA 
outpatient notes reflect complaints of arthralgias.  Dr. 
Short in April 2001 assessed chronic cervical strain and 
degenerative cervical disc disease, and while the doctor 
noted that the veteran had received significant injuries to 
include the cervical spine, he did not specifically relate 
the cervical condition to the veteran's period of service.  

The Board acknowledges the remarks of the VA anesthesiologist 
in January 1997 indicating that the veteran had tenderness to 
palpation in multiple areas, to include the neck.  The 
impression noted was chronic total body pain, which was 
similar in some respects to myofascitis, and had reportedly 
worsened since injury in service.  Although the 
anesthesiologist's impression reflects an acknowledgment of 
ongoing complaints noted by the veteran, the physician did 
not provide a diagnosis of any current, organic disability, 
or medical evidence of a link between any currently diagnosed 
disorder and service.  In fact, the anesthesiologist stated 
that he could not provide the veteran "any therapeutic or 
diagnostic blocks."  To clarify the etiology of his cervical 
spine disability, the veteran underwent a VA examination in 
April 2003.  At that time, spine X-rays were normal.  The 
physician opined, with rationale, that it was not likely that 
the veteran's joint complaints were the result of injury 
during service.    

In view of the absence of positive findings in service and 
for many years thereafter, as well as the lack of medical 
evidence or opinion indicating an etiological link between a 
currently diagnosed disability of the cervical spine, and any 
symptoms or events noted in service, the Board finds that the 
veteran has not presented a plausible claim for service 
connection for an upper back disorder with neck spasm, which 
is separate and distinct from the service-connected dorsal 
spine disability.  

The veteran has raised multiple service connection claims 
with regard to residuals of injury to the right ankle, knee 
and thigh, to include cartilage damage and tendinitis, as 
well as residuals of injury to the right leg and hip with 
arthritis.  Service medical records show that the veteran was 
treated for symptoms referable to the right leg and hip in 
July 1977, assessed as sprain of the right ankle and knee, 
with normal X-rays of both joints.  In July 1978, he was seen 
for complaints of hip problems, with full range of motion of 
the lower extremities and negative X-rays of the right femur.  
In January 1980, he reported that he had sustained a 
contusion of the right thigh during an accident in May 1979; 
however, the actual record from May 1979 when the veteran 
complained of injury while lifting a concrete slab did not 
involve any reported leg injury.  Indeed, it was noted at 
that time that he had no leg pain.  At the time of his 
October 1980 separation examination, the veteran reported no 
medical history specifically pertaining to the right hip, 
knee, ankle or foot, and no pertinent complaints or clinical 
findings were noted by the examiner.  

The earliest post-service complaints related to the right hip 
and leg were recorded in August 1983 and May 1984, and these 
were attributed to recent injuries at those times.  The 
current medical evidence includes radiographic evidence of 
arthritis in the right hip first noted in 1992, beyond the 
one year presumptive period, with decreased range of motion 
in the right knee and ankle; complaints of right knee 
instability reported by the veteran with no internal 
derangement shown on MRI and normal right knee X-rays in 
November 1997; no evidence of fracture or avascular necrosis 
in the hips shown on MRI of the pelvis in November 1997; 
negative X-ray of the right ankle in November 1997; and 
diagnoses of degenerative joint disease of the knees and hips 
on VA outpatient records, without radiographic evidence to 
support the finding.  To clarify the etiology of his claimed 
right ankle, knee, thigh, leg, and hip disabilities, the 
veteran underwent a VA examination in April 2003.  At that 
time, X-rays reflected degenerative changes in the right knee 
and hip, whereas the right femur (except hip area) and ankle 
were normal.  The physician opined, with rationale, that it 
was not likely that the veteran's joint complaints were the 
result of injury during service.  The record reveals no 
evidence of cartilage damage or tendinitis related to the 
right ankle, knee and thigh, at that time, during, or 
subsequent to service.  No chronic residuals of injury were 
demonstrated during service and no disability was diagnosed.  

In the absence of pertinent complaints or findings for 
several years after separation from service, or medical 
evidence to demonstrate a link between current symptoms and 
findings, and any symptoms or events in service, the veteran 
has not presented plausible claims for service connection for 
residuals of injuries to the right hip, leg, knee, ankle, or 
foot, including having arthritis within the applicable 
presumptive period.  

C.  Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

1.  Somatization Disorder

The veteran's somatization disorder has been rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9421, pursuant to which the severity of 
somatization disorder is evaluated.  Under the current 
criteria for evaluating somatization disorder, a 10 percent 
evaluation is warranted when this disorder causes 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted when such disorder creates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when such disorder creates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A review of the evidence, as detailed in the background 
section herein above, reveals that while the veteran's 
somatization disorder clearly affects his occupational and 
social functioning, the symptoms of this disorder are no more 
than mild in severity.  Repeated VA and private examinations 
have consistently revealed minimal findings of active 
symptomatology.  Specifically, the veteran has on almost all 
occasions been found to exhibit normal grooming and personal 
hygiene, judgment, speech and cognitive functioning, with 
full orientation to all three spheres.  His affect was 
usually deemed full and appropriate, and his speech was 
coherent, relevant, and delivered at a regular rate.  His 
thought processes were consistently logical, coherent and 
goal-oriented.  In January 2001, his immediate, recent and 
remote memory were all found to be within normal limits.  All 
examinations reported no evidence of hallucinations or 
delusions, or of suicidal or homicidal ideation.  

The Board acknowledges that the veteran was noted to have 
poor insight and an irritable and depressed mood on several 
occasions, and that he has complained of sleep disturbance.  
However, the Board finds that, on the whole, the veteran's 
somatization disorder caused no more than mild occupational 
and social impairment.  This conclusion is supported by the 
fact that until October 2000, the veteran had worked for more 
than 12 years for the U.S. Postal Service, during which time 
he consistently received performance ratings of good to 
excellent, per the veteran's own statement.  According to the 
veteran, his eventual dismissal in October 2000 was unrelated 
to his job performance, but instead was occasioned by his 
arrest on federal charges.  Furthermore, the veteran has 
repeatedly described his relationship with his wife as 
"happily married" with two children, and in April 2000 an 
examiner indicated that the veteran was "still able to 
maintain meaningful interpersonal relationships."  There are 
no subsequent evaluations to demonstrate that the veteran's 
mental condition has declined or presents symptoms that are 
reflective of a worse condition than described.  Therefore, 
the Board concludes that the overall severity of the 
veteran's somatization disorder is marked by mild or 
transient symptoms which cause some occupational and social 
impairment, as contemplated by a 10 percent rating under DC 
9421.

The Board further notes that this level of severity is 
consistent with the GAF scores assigned by examiners to the 
veteran's somatization disorder, which have ranged from a low 
of 64 in February 1999 and April 2000 to a high of 75 in 
September 1994.  According to the GAF scale contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 61 to 70 is assigned when 
overall functioning is characterized by mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  The Board notes that the criteria enumerated 
for this GAF score range correspond almost exactly to many of 
the findings noted by examiners.  Similarly, a GAF score of 
71 to 80 is assigned when overall functioning is 
characterized by symptoms which, if present, are transient 
and expectable reactions to psychosocial stressors (i.e., 
difficulty concentrating after family argument), causing no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

Therefore, the Board finds that the severity of the veteran's 
somatization disorder most closely corresponds to the 
criteria for a 10 percent rating under the current provisions 
of DC 9421, and that the initial disability rating assigned 
under this code was proper.  Furthermore, the Board finds 
that given the relative lack of other symptomatology on 
examinations, the fact that the veteran was working full-time 
at all times from November 1992 through October 2000, and the 
relatively high GAF scores assigned by examiners, a higher 
rating under DC 9421 is not warranted by the evidence.  As 
the criteria for a 30 percent evaluation have not been met at 
any point during the pendency of this appeal and the 
effective date of the revised rating criteria, there is no 
basis for the assignment of "staged" ratings under 
Fenderson v. West, 12 Vet. App. 119 (1999).  Rather, the 
assigned 10 percent evaluation is warranted for all 
applicable time periods during the pendency of this appeal.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including somatization disorder, as codified at 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 
(1996).  Although service connection for somatization 
disorder was not granted by the RO until April 2000, well 
after the effective date for this regulation change, the 
Board notes that the effective date assigned by the RO for 
the grant of service connection for somatization disorder was 
November 5, 1992, prior to the regulation change.  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.  Therefore, the Board finds that an analysis of 
the veteran's somatization disorder under the rating criteria 
in effect from the effective date of service connection for 
somatization disorder (i.e., November 1992) until the present 
is also required.

Since the former rating schedule did not specifically 
contemplate somatization disorder, the Board finds that an 
analysis under 38 C.F.R. § 4.132, Diagnostic Code 9410, 
pursuant to which the severity of unspecified neuroses was 
evaluated, is most appropriate.  In any case, the Board notes 
that the criteria for the evaluation of similar disorders, 
including conversion disorder (DC 9402) and hypochondriasis 
(DC 9409) were identical to the criteria for DC 9410.  

Pursuant to the rating criteria in effect at the time the 
veteran perfected his appeal, a 10 percent rating was 
warranted for an unspecified neurosis, the severity of which 
was less than the criteria for the 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
was warranted if the neurosis caused definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
have resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  As regards the former criteria for a 
30 percent evaluation, the VA General Counsel, in response to 
an invitation by the Court to construe the term "definite" 
in a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed.Reg. 4752 (1994).  See also Hood v. Brown, 
4 Vet. App. 301 (1993).  

Further, a 50 percent rating was warranted if the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels must have been so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted if the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms must have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  Finally, a 100 
percent rating was warranted if the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
must have been present.  Last, in regard to a 100 percent 
rating, the veteran must have been demonstrably unable to 
obtain or retain employment.  The United States Court of 
Veterans Appeals (Court) has determined that the three 
criteria enumerated for a 100 percent rating are to be viewed 
separately, such that the veteran need only satisfy one of 
the three criteria in order to warrant the grant of a 100 
percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

A review of the evidence detailed above reveals that the 
veteran was found to suffer from emotional tension and 
anxiety on several occasions, as contemplated by a 10 percent 
rating under DC 9410.  Indeed, following psychological 
testing in January 2001, the examiner commented that the test 
results had indicated "marked anxiety symptoms."  Earlier 
in September 1998, the veteran was noted to be practicing 
relaxation techniques to relieve his frustration.  However, 
the Board also finds that the relative lack of other 
symptomatology on examinations, coupled with the fact that 
the veteran was working full-time until October 2000 and was 
fired for reasons unrelated to his disability, as noted 
above, indicates that the veteran's disorder causes no more 
than mild social and industrial impairment, and thus warrants 
no more than a 10 percent rating under the former provisions 
of DC 9410.  The Board also notes that the lowest GAF score 
assigned to the veteran's disorder during the period of the 
appeal (i.e., the GAF score of 64 assigned in April 2000) 
specifically contemplates only "mild symptoms."  

The Board further finds that, in light of the veteran's mild 
symptoms, a 30 percent rating for "definite" impairment 
under the former criteria of DC 9410 is not warranted.  As 
the veteran's disorder is no more than mild, a higher, 30 
percent rating is not warranted.

Therefore, the Board finds that the overall severity of the 
veteran's somatization disorder is no more than 10 percent 
disabling both under the former provisions of DC 9410 and 
under the present provisions of DC 9421, and that the initial 
disability rating of 10 percent assigned by the RO for this 
disorder was correct for all periods during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

2.  Left Knee Disability

The veteran's service-connected left knee disorder has been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5257, pursuant to which 
the severity of impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated.  Under this 
code, a 10 percent rating is warranted when impairment of the 
knee due to recurrent subluxation or lateral instability is 
slight.  If such impairment is moderate, a 20 percent rating 
is warranted.  If such impairment is severe, a 30 percent 
rating is for application.

The Office of the General Counsel has ruled in recent 
opinions that where both instability and limitation of motion 
of the knee are demonstrated by the evidence, separate 
disability ratings may be authorized under Diagnostic Codes 
5003 and 5257 without violating the prohibition against 
pyramiding.  VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 
23- 97 (July 1, 1997).

The evidence in this case shows that on VA examination in 
July 1994 the veteran had no evidence of left knee 
subluxation or instability, and no instability was reflected 
in the October 1997 examination report.  At that time, left 
leg range of motion was from zero degrees to 90 degrees, 
limited by discomfort.  X-rays revealed mild degenerative 
changes, and an MRI conducted by VA in 1997 revealed post 
lateral meniscectomy changes of the left knee with narrowing 
of the lateral joint space.  Examination of the left knee by 
Dr. Short in April 2001 again noted no subluxation or 
instability.  Range of motion testing of the left leg 
revealed extension to zero degrees and flexion to 120 
degrees.  While there was a positive anterior Drawer's sign 
on the left knee, the lateral collateral ligaments and medial 
collateral ligaments were intact.  Further, the strength of 
the extension and flexion involving the muscles of the knee 
were 5/5.  The diagnosis was osteoarthritis of the left knee.  
Subsequent VA outpatient treatment records do not reflect 
clinical findings that are inconsistent with those just 
described.  

Inasmuch as the overall evidence in this case indicates that 
the veteran has no left knee instability, a separate 
evaluation on that basis is not warranted.  Still for 
consideration is evaluation for degenerative arthritis 
established by X-ray findings, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved and the application 
of the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 
pertaining to functional impairment due to pain, weakness, 
incoordination and fatigability.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of left leg flexion, which is reflected by the 
record in this case, is rated according to the provisions of 
Diagnostic Code 5260.  The criteria for a compensable rating 
under Code 5260 require a showing of flexion limited to 45 
degrees.  Although the veteran's left knee disability does 
not meet this criteria for the assignment of a compensable 
evaluation on the basis of limitation of motion alone, in 
view of the radiographic evidence of degenerative arthritis, 
coupled with some limitation of motion that is confirmed by 
objective evidence of painful motion, the assignment of a 10 
percent rating under the provisions of Code 5003 is 
appropriate.  There is no basis, however, for a higher 
evaluation in consideration of the actual level of disability 
which has been demonstrated on objective examination, 
including consideration of the veteran's complaints of pain.  
In that regard, the Board has considered functional 
disability due to pain under the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202, at 
204-206, 208 (1995).

3.  Chronic Strain of the Dorsal Segment of the Spine

The Board notes that during the pendency of this appeal, VA 
amended the Rating Schedule with respect to the rating 
criteria for disabilities of the spine.  Effective September 
23, 2002, VA revised the criteria for evaluating spinal 
disorders under Diagnostic Code 5293, intervertebral disc 
syndrome.  67 Fed. Reg. 54345- 49 (2002).  VA again revised 
the criteria for evaluating spine disorders, effective 
September 26, 2003.  67 Fed. Reg. 51455-58 (2003).  It is 
noted here that service connection for intervertebral disc 
syndrome has not been established in relation to the 
veteran's dorsal spine strain.  Thus, the notable date for a 
change in rating criteria in this case is September 26, 2003.  

As noted in the section above in regard to mental disorders, 
the Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether the disability warrants an increased evaluation.  
VA's General Counsel has determined that the amended rating 
criteria, if favorable to the claim, may be applied only for 
periods from and after the effective date of the regulatory 
change.

Prior to the revisions effective September 26, 2003, the 
veteran's chronic strain of the dorsal segment of the spine 
was rated as 10 percent disabling under the provisions of DC 
5291, pursuant to which the severity of limitation of dorsal 
spine motion is evaluated.  Under this code, a 10 percent 
rating is the maximum rating allowed for limited dorsal spine 
motion, even in cases where such limitation is severe.  
Diagnostic Code 5285, pertaining to residuals of fracture of 
a vertebra, provides that a 10 percent rating can be added 
for demonstrable deformity of a vertebral body.  However, 
that is not shown in this case.  An MRI of the thoracic 
(dorsal) spine was reported to be normal on examination in 
October 1997.  On objective examination of the spine, the 
veteran had complaints referable to his nonservice-connected 
lumbar and cervical spines, but no complaints or findings of 
pain localized to the thoracic spine were reported or 
identified.  Similarly, the report by Dr. Short in April 
2001, while noting pain, tenderness, and limited motion, did 
not indicate any vertebral deformity (although there was 
kyphosis, as will be discussed below).  As such, the Board 
finds that the preponderance of the evidence is against the 
assignment of an evaluation in excess of the currently 
assigned 10 percent rating for the veteran's chronic strain 
of the dorsal segment of the spine.  There are no other 
criteria by which the veteran's dorsal spine would be more 
appropriately evaluated.  As already noted, for example, 
service connection is not established for a disc syndrome of 
the dorsal spine, so the criteria for intervertebral disc 
syndrome under Diagnostic Code 5293 is not for consideration.  

The Board has also considered whether a rating in excess of 
10 percent for strain of the dorsal segment of the spine 
could be assigned under the General Rating Formula for 
Diseases and Injuries of the Spine that includes revised 
rating criteria, which became effective September 26, 2003.  
Under the revised rating criteria, there is not a Diagnostic 
Code specifically for dorsal, or thoracic, spine strain, as 
there is for lumbosacral or cervical strain.  Moreover, the 
revised rating criteria are in terms of the thoracolumbar 
spine, and consideration of any limitation of motion of the 
thoracic spine would in this case overlap with consideration 
of limitation of motion of the lumbar spine, for which 
service connection is not in effect.  In any case, the 
revised criteria do provide a 20 percent rating when there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  In reviewing the 
evidence, it is noted that X-rays of the dorsal spine in 
August 1991 revealed a mild scoliosis with convexity to the 
right.  Despite noting a normal MRI of the thoracic spine in 
September 1997, Dr. Short in April 2001 clinically observed 
tenderness of the paravertebral muscles throughout the entire 
thoracic region bilaterally and a minimum angle of kyphosis 
at 55 degrees.  Accordingly, the Board finds that there is a 
basis for the assignment of a 20 percent rating for the 
service-connected dorsal strain, effective September 26, 
2003.

The Board has considered the veteran's complaints of pain in 
the spine.  Prior to September 26, 2003, the rating schedule 
did not permit an evaluation of greater than 10 percent for 
limitation of motion of the dorsal spine.  Where a veteran is 
in receipt of the maximum rating for limitation of motion of 
a joint, the DeLuca, supra, provisions do not apply.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Since there is no 
applicable diagnostic code that provides an evaluation in 
excess of 10 percent for limitation of motion of the dorsal 
spine prior to September 26, 2003, 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 are not applicable.

From September 26, 2003, even with consideration of 38 C.F.R. 
§ 4.40 and § 4.45 pertaining to functional loss that may 
occur as a result of weakness, fatigability, incoordination, 
or pain on motion, the Board cannot find that the evidence 
provides a basis for a rating in excess of 20 percent for 
dorsal spine strain under the revised rating criteria.  The 
rating criteria currently in effect recognize that the 
thoracic and lumbar segments move in unison.  See 38 C.F.R. § 
4.71a, Plate V.  The veteran's thoracic spine, as noted in 
April 2001, is limited in terms of flexion and rotation, as 
is the lumbar spine.  However, the lumbar spine disability is 
not service-connected, and as noted above.  In any case, a 
higher rating (i.e., 40 percent) under the revised provisions 
would require forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The medical evidence in the file does 
not show that the veteran meets such criteria.  For example, 
Dr. Short in April 2001 noted lumbar flexion of 60 degrees 
and thoracic flexion of 15 degrees.  Thus, there is no basis 
for a rating in excess of 20 percent for the veteran's dorsal 
spine disability.  


ORDER

Service connection for a circulatory disorder of the legs and 
feet is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for nonarticular rheumatism, fibrositis 
and fibromyositis is denied.

Service connection for ankylosing spondylitis is denied.

An initial disability rating in excess of 10 percent for 
somatization disorder is denied.

A rating in excess of 10 percent for a left knee disability 
is denied.

A rating in excess of 10 percent for chronic strain of the 
dorsal segment of the spine, prior to September 26, 2003, is 
denied.  

A 20 percent rating for chronic strain of the dorsal segment 
of the spine, effective September 26, 2003, is granted.

As new and material evidence has not been submitted to reopen 
a claim for service connection for a left shoulder disorder, 
the appeal is denied.

Service connection for residuals of an injury to the right 
ankle, right knee and right thigh, to include cartilage 
damage and tendonitis, is denied.

Service connection for a low back disorder with arthritis is 
denied.

Service connection for an upper back disorder and neck spasm 
is denied.

Service connection for residuals of an injury to the right 
leg and hip with arthritis is denied.

Service connection for an aneurysm of the abdominal aorta is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


